 

Exhibit 10.205

 

DEVELOPMENT AGREEMENT

 

THIS DEVELOPMENT AGREEMENT, made and entered into this 9th day of January, 2015,
by and between BR Bellaire Blvd, LLC, a Delaware limited liability company
(hereinafter referred to as “Owner”), and MAPLE MULTI-FAMILY OPERATIONS, L.L.C.,
a Delaware limited liability company (hereinafter referred to as “Developer”).

 

WITNESSETH:

 

WHEREAS, Owner is the owner of a ground leasehold interest in those certain
tracts or parcels of land located lying and being in Houston, Texas and being
more particularly described on Exhibit A attached hereto and by this reference
made a part hereof (the “Property”);

 

WHEREAS, Owner is desirous of engaging Developer as an independent contractor
for the purpose of performing the Development Work (defined herein) upon the
terms, conditions and covenants herein described; and

 

WHEREAS, Developer is desirous of performing the Development Work as an
independent contractor of Owner.

 

NOW, THEREFORE, for and in consideration of the above premises and the mutual
promises, obligations and agreements contained herein, Owner and Developer,
intending to be legally bound, do hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“Affiliate” means, as to any Person, (i) in the case of an individual, any
relative of such Person (i.e. a sibling of such Person, a descendant of such
Person or any of such Person’s siblings, or the spouse of any of them) and (ii)
any Entity controlling, controlled by or under common control with such Person.

 

“Agreement” shall mean this Agreement, together with all exhibits attached
hereto, as amended from time to time.

 

“Architect” shall mean EDI International, Inc.

 

“Architect’s Contract” shall mean the architect’s contract entered into by Owner
and Architect providing for the development of the plans, drawings and
specifications for the Project and contract administration for the construction
of the Project.

 

“BR Investor” shall mean BR Southside Member, LLC, a Delaware limited liability
company.

 

“Budget Category” shall mean the line item categories of costs and/or expenses
set forth in the Development Budget.

 

-1-

 

 

“Business Day” means a day which is not a Saturday or Sunday or a legally
recognized public holiday in the United States of America, the State of Texas or
the State of New York.

 

“Completion Date” shall mean, with respect to the Development Work, the date
upon which the last of the following shall have occurred: (i) the Architect has
certified that the construction of the Project has been substantially completed
in accordance with the Plans and Specifications (subject to completion of punch
list items estimated to cost not more than $200,000); and (ii) a certificate of
occupancy or equivalent documentation has been issued with respect to the
Project by appropriate governmental agencies.

 

“Completion Milestones” means, for each of the phases of the Project identified
in the table below, the date for such phase set forth in the table below, as
extended for delays resulting from Force Majeure Events of which Developer
promptly notifies Owner:

 

Begin demolition of existing improvements   July 1, 2015 Begin framing
residential units   July 18, 2016 Delivery of first residential unit   March 2,
2017 Delivery of last residential unit   December 4, 2017

 

“Construction Contract” shall mean that certain Owner-Contractor Construction
Agreement between the Owner and Contractor for the construction of the Project,
as may be modified from time to time.

 

"Construction Lender" shall mean Bank of America, N.A.

 

"Construction Loan" shall mean that certain loan in the amount of approximately

$31,557,483 provided to Owner by the Construction Lender and other lenders,
secured by the Project, for the purpose of financing the construction of the
Project.

 

“Construction Recoveries” shall mean all recoveries from subcontractors,
suppliers, insurers and similar Persons in respect of construction warranty
obligations, construction defects or similar claims.

 

“Contractor” shall mean Maple Multi-Family TX Contractor, L.L.C., a Texas
limited liability company, or such other successor general contractor(s) as may
be retained by Owner from time to time to construct the Project.

 

“Debt Service” shall mean, for any period, scheduled principal, interest and
other required payments (including any required loan rebalancing or remargining
payments, except to the extent that such loan rebalancing is required by the
Construction Lender as a result of a Hard Cost Overrun or Soft Cost Overrun)
owing on the Construction Loan or any other loan to the Owner.

 

“Developer” shall have the meaning set forth in the Preamble.

 

“Development Budget” shall mean the budget of all expenses estimated and
projected to be incurred with respect to the planning, design, development,
construction and operations to stabilization of the Project attached hereto as
Exhibit D, as such budget may, from time to time, be amended by the mutual
consent of Owner and Developer or to allow for reallocation of line items by
Developer in accordance with Section 4.2 of this Agreement.

 

-2-

 

 

“Development Consultant” shall mean the development consultant selected by BR
Investor to the extent contemplated in the LLC Agreement to monitor and review,
on behalf of Owner, at Owner’s expense, the construction and development of the
Project. For avoidance of doubt, if BR Investor fails to select a Development
Consultant, then there shall be no Development Consultant and all references to
the Development Consultant in this Agreement shall be ignored.

 

“Development Costs” shall mean all costs (both Hard Costs and Soft Costs)
incurred in connection with the Development Work.

 

“Development Fee” shall mean the fee payable by Owner to Developer pursuant to
the provisions of Section 11.1 of this Agreement with respect to the Development
Functions.

 

“Development Functions” shall mean those obligations, responsibilities and
functions of Developer set forth in this Agreement.

 

“Development Period” shall mean the period commencing on the date hereof and
terminating on the date upon which Final Completion is achieved.

 

“Development Work” shall mean the work described in the Plans and
Specifications.

 

“Development Work Control Report” shall have the meaning set forth in Section
6.2.2 hereof.

 

“Discretionary Changes” shall mean any modifications or changes that the Members
of Owner agree to make to the Plans or the Project (and any applicable
corresponding changes to the Development Budget) that (i) are not required to
complete the construction of the Project as originally contemplated by the Plans
and Specifications and (ii) are not necessitated by deficiencies in the Plans
and Specifications or government-mandated revisions of the Plans and
Specifications or the Project (except government-mandated revisions resulting
from changes in building codes or other applicable laws after the date of this
Agreement). Discretionary Changes include, for example, upgrades/downgrades of
interior or exterior finishes, additional/fewer Project amenities, and
increases/decreases in square footage.

 

“Draw Request” shall mean a drawing request on the Construction Loan submitted
to the Construction Lender.

 

“Event of Default” shall mean any one or more of the events described in Section
12.2 or

12.3 of this Agreement.

 

“Final Completion” shall mean achievement of the conditions for the final
payment to the Contractor under the Construction Contract.

 

-3-

 

 

“Force Majeure Event” shall mean acts of God, war, riots, civil insurrections,
hurricanes, tornados, floods, earthquakes, epidemics or plagues, acts or
campaigns of terrorism or sabotage, interruptions to domestic or international
transportation, trade restrictions, delays caused by any governmental or
quasi-governmental entity, shortages of materials, natural resources or labor,
labor strikes, governmental prohibitions or regulations including administrative
delays in obtaining building permits, inability to obtain materials or any other
cause beyond the reasonable control of the Developer.

 

“Ground Lease” shall mean that certain Ground Lease with respect to the Property
by and between Owner, as tenant, and PROKOP Industries BH, L.P., the owner of
the fee interest in the Property, as landlord

 

“Hard Cost” shall mean all items under the category heading “Hard Cost” in the
Development Budget.

 

“Hard Cost Overrun” shall mean, from time to time, the amount by which (i) the
aggregate Hard Costs incurred in connection with the development and
construction of the Project as of the date of measurement, excluding Hard Costs
relating to Force Majeure Events or Discretionary Changes, exceed (ii) the sum
of (A) the portion of the Development Budget allocated to Hard Costs (after any
reallocation among line items within the Development Budget allowed by this
Agreement), including the available Hard Cost contingency in the Development
Budget, (B) Construction Recoveries applied to payment of Hard Costs and (C) all
insurance proceeds collected as a result of casualty losses occurring prior to
the Completion Date to the extent applied to payment of Hard Costs. Hard Cost
Overruns include, without duplication, loan rebalancing payments required by the
Construction Lender in connection with the Construction Loan, but only to the
extent that such loan rebalancing payments are required by the Construction
Lender as a result of an actual or projected Hard Cost Overrun not relating to
Force Majeure Events or Discretionary Changes. Hard Cost Overruns also include
overruns resulting from Non-Discretionary Changes but not overruns resulting
from Discretionary Changes.

 

“Indemnified Party” shall mean, when used with respect to a Person, (i) any
Affiliate of such Person, (ii) any Person who holds a direct or indirect
ownership interest in such Person or in any such Affiliate, (iii) the respective
officers, directors, trustees, beneficiaries, investment advisors, licensees,
agents and employees of such Person, any Affiliate of such Person or any Person
who holds a direct or indirect ownership interest in such Person or in any such
Affiliate and (iv) the respective successors (other than by assignment) of any
Indemnified Affiliate.

 

“Key Persons” shall mean Kenneth J. Valach, Sean Rae and Scot Davis.

 

“LLC Agreement” shall mean that certain Limited Liability Company Agreement of
the Owner dated January 9, 2015, as the same may be amended from time to time.

 

“Mandatory Developer Cost Overrun Loan” shall have the meaning set forth in
Section 4.4. hereof.

 

“Members” shall mean the members of the Owner as identified in the LLC
Agreement.

 

 “Monthly Draw Package” shall have the meaning set forth in Section 6.2.1
hereof.

 

“Monthly Financial Reporting Package” shall have the meaning set forth in
Section 6.2.3 hereof.

 

-4-

 

 

“Monthly Reports” shall have the meaning set forth in Section 6.2 hereof.

 

“Non-Discretionary Changes” shall mean any modifications or changes that the
Owner is required to make to the Plans and Specifications or to the Project
(other than Discretionary Changes), except a government-mandated modification or
change resulting from changes in building codes or other applicable laws after
the date of this Agreement. Non-Discretionary Changes include, for example,
changes to the Plans and Specifications or the constructed portions of the
Project to correct design or construction deficiencies or to implement
government-mandated revisions not resulting from changes in building codes or
other applicable laws after the date of this Agreement, or Contractor claims
under the Construction Contract for increased compensation due to errors or
inconsistencies in the Plans and Specifications, concealed conditions, delays or
other reasons, in any such case unless resulting from a Force Majeure Event.

 

“Owner” shall have the meaning set forth in the Preamble.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, real estate investment trust, unincorporated association, joint
stock company or other entity or association, including any governmental unit.

 

“Plans and Specifications” shall mean the plans and specifications with respect
to the Project more particularly described on Exhibit C attached hereto and by
reference made a part hereof, as such plans and specifications may, from time to
time, be modified by the mutual consent of Owner and Developer or by Developer
in accordance with Section 3.2.3 of this Agreement.

 

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “prime rate” and, if the prime rate is no
longer published by The Wall Street Journal, a rate of interest which is a
reasonable substitute therefor as mutually agreed to by Owner and Developer.

 

“Project” shall mean the apartment project and associated site work intended to
be completed upon the Property as a result of the Development Work.

 

“Project Development Schedule” shall mean the schedule for development of the
Project attached as Exhibit E, as such schedule may, from time to time, be
amended in accordance with this Agreement.

 

“Property” shall have the meaning set forth in the Recitals.

 

“Soft Cost(s)” shall mean all items under the category heading “Soft Cost” in
the Development Budget. Soft Costs include, without limitation, architectural
and engineering fees and legal fees.

 

-5-

 

 

 “Soft Cost Overrun” shall mean, from time to time, the amount by which (i) the
aggregate Soft Costs incurred in connection with the development and
construction of the Project as of the date of measurement, excluding Soft Costs
relating to Force Majeure Events, property taxes (unless attributable to failure
to achieve the Completion Milestones), Debt Service (unless attributable to
failure to achieve the Completion Milestones, provided that, in no event will
any balloon payments due on the Construction Loan at maturity be or be deemed to
be a Soft Cost Overrun), Discretionary Changes and/or operating deficits of the
Project (unless attributable to failure to achieve the Completion Milestones),
exceed (ii) the sum of (A) the portion of the Development Budget allocated to
Soft Costs (after any reallocation among line items within the Development
Budget allowed by this Agreement), including the available Soft Cost contingency
in the Development Budget, (B) Construction Recoveries applied to payment of
Soft Costs and (C) all insurance proceeds collected as a result of casualty
losses occurring prior to the Completion Date to the extent applied to payment
of Soft Costs. Soft Cost Overruns include, without duplication, loan rebalancing
and remargining payments required by the Construction Lender in connection with
the Construction Loan, but only to the extent that such Construction Loan
rebalancing or remargining payments are required by the Construction Lender as a
result of an actual or projected Soft Cost Overrun not relating to Force Majeure
Events, property taxes (unless attributable to failure to achieve the Completion
Milestones), Debt Service (unless attributable to failure to achieve the
Completion Milestones, provided that, in no event will any balloon payments due
on the Construction Loan at maturity be or be deemed to be a Soft Cost Overrun),
Discretionary Changes and/or operating deficits of the Project (unless
attributable to failure to achieve the Completion Milestones). Soft Cost
Overruns include overruns resulting from Non-Discretionary Changes but exclude
overruns resulting from Discretionary Changes.

 

“Specialists and Consultants” shall have the meaning set forth in Section
3.2.1(a) hereof.

 

“TCR Member” shall mean Blaire House, LLC.

 

ARTICLE 2

ENGAGEMENT OF DEVELOPER

 

2.1        Engagement. Owner hereby engages Developer as the exclusive
development manager with respect to the Development Work during the Development
Period, for the purpose of managing, arranging, supervising and coordinating the
planning, design, permitting, scheduling, construction and completion of the
Development Work, all in accordance with and subject to the terms, conditions
and limitations herein set forth. Developer hereby accepts such engagement and
hereby agrees to diligently perform the Development Functions hereunder.
Developer further agrees to apply commercially reasonable business practices in
the performance of the Development Functions and to comply with all laws and
regulations applicable to its activities in carrying out the Development
Functions.

 

2.2           Relationship. With respect to Owner, Developer shall at all times
be an independent contractor. No provision hereof shall be construed to
constitute Developer or any of its officers or employees as an employee or
employees of Owner, nor shall any provision of this Agreement be construed as
creating a partnership or joint venture between Developer and Owner. Neither
Owner nor Developer shall have the power to bind the other party except pursuant
to the terms of this Agreement. This Agreement is not intended to provide or
create any agency relationship between Owner and Developer, and Developer shall
have no right or authority, express or implied, to commit or otherwise obligate
Owner in any manner whatsoever, except as expressly provided herein, and
Developer agrees that it shall not hold itself out as having authority to act on
behalf of Owner in any manner, except as expressly provided herein.

 

-6-

 

  

ARTICLE 3

RESPONSIBILITIES OF DEVELOPER

 

3.1           General Responsibility. Developer’s general responsibility
hereunder as Owner’s development manager shall be to manage, arrange, supervise
and coordinate, in all respects, the planning, design, construction, leasing,
and completion of the Development Work.

 

3.2           Development Functions. In discharging its general responsibility
hereunder with respect to the Development Work, Developer shall perform and
discharge the specific responsibilities set forth in this Section 3.2, subject
to the terms of this Agreement.

 

3.2.1           Pre-Development Phase. During the pre-development phase of the
Development Work, Developer’s responsibilities will include, without limitation,
the following, to the extent not previously completed:

 

(a)          To the extent required for functions not handled by the
previously-retained Specialists and Consultants identified on Exhibit B,
recommending to Owner planning, architectural, engineering, interior design and
other specialists and consultants for the Development Work (collectively, the
“Specialists and Consultants”), coordinating the process for the selection by
Owner of such Specialists and Consultants for the Development Work (including a
competitive bidding process, if requested by Owner), reviewing and analyzing
proposals from such Specialists and Consultants, and, following approval thereof
by Owner, preparation and/or review and evaluation of proposed contracts between
Owner and such Specialists and Consultants and the negotiation of such proposed
contracts (it being understood that all such contracts shall be signed by Owner
and, therefore, are subject to Owner’s prior approval);

 

(b)          Assisting Owner in establishing the design criteria of the
Development Work;

 

(c)          Supervising the preparation of boundary and topographic surveys of
the Property or applicable portions thereof;

 

(d)          Supervising the preparation of environmental site assessments and
geotechnical reports of the Property to the extent not yet prepared by or on
behalf of Owner by Developer;

 

(e)          Supervising the preparation of site plans showing the location of
roads, utilities, buildings, parking areas and other improvements to be
constructed in connection with the Development Work;

 

(f)          Analyzing the entitlements required for the proposed Project
including zoning, parking requirements, traffic studies, site plan approvals,
wetlands permits, DOT access permits, resubdivision requirements, offsite
improvements, environmental approvals, etc.;

 

(g)          If applicable, analyzing major tenant restrictions in the
supplemental agreements, leases, and other documents pertaining to the Project;
and

 

(h)          Assessing the potential tenants, rents, leasing pace, tenant
concessions, and other enticements to tenants.

 

-7-

 

  

3.2.2       Design Development Phase. During the design development phase of the
Development Work, Developer’s responsibilities will include, without limitation,
the following, to the extent not previously completed:

 

(a)          Securing, on Owner’s behalf, the necessary entitlements to
construct the proposed Project (all such entitlements and terms thereof subject
to Owner’s prior written approval);

 

(b)          Reviewing, commenting on and coordinating changes in preliminary
design and working drawings, specifications and site plans that are requested by
Owner or Development Consultant;

 

(c)          Working with Owner, Development Consultant, the Architect and the
other Specialists and Consultants to enhance compatibility of architectural
drawings with other elements of the Development Work such as interior design;

 

(d)          Obtaining cost estimates from Specialists and Consultants and/or
contractors and preparing revisions to the Development Budget for the
construction phase in light of design development;

 

(e)          Advising Owner and Development Consultant with respect to preferred
construction methods;

 

(f)          With the Architect and other appropriate Specialists and
Consultants, undertaking cost analysis, value engineering and constructability
reviews for the Project and evaluating design alternatives;

 

(g)          Administering and overseeing the selection by Contractor of major
subcontractors as appropriate for construction of the Project; and

 

(h)          Obtaining, directly or through Contractor, on behalf of Owner all
building, development, and other permits and governmental approvals necessary to
commence construction of the Development Work.

 

3.2.3       Construction Phase. Once construction of the Development Work
commences, Developer will serve as a general construction consultant, and
Developer’s responsibilities with respect to the Development Work will include,
without limitation, the following:

 

(a)          Making visits to the job site as and when necessary to perform its
obligations pursuant to, and in accordance with, the terms of this Agreement and
to review the work and progress of construction with Contractor and with the
Architect and the other Specialists and Consultants, including, without
limitation, observing Contractor’s final testing, start-up and initial operation
(which initial operation shall be in good working order) of all utilities,
operational systems and equipment. Developer shall oversee the testing and
delivery of all building systems in consultation with Owner to ensure complete
working operation prior to acceptance by Owner;

 

-8-

 

  

(b)          Consulting with Owner and Development Consultant regarding proposed
changes and modifications to the Plans and Specifications which are material in
nature (i.e. which will result in increases to the development costs for the
Project of more than $75,000 per change, and $200,000 on a net aggregate basis);
obtaining Owner’s written approval for any material changes and modifications to
the Plans and Specifications as a condition of implementation of such changes
and modifications (provided, however, that for any changes and modifications
that do not reach the $75,000/$200,000 levels described above, Developer may
implement such changes and modifications at its discretion, with no requirement
for Owner’s approval); and coordinating issuance of change orders if and when
changes and modifications as described above are approved in writing by Owner
(if required), Contractor, and other necessary parties;

 

(c)          Responding promptly (and in writing if requested) to any questions
from Owner and/or Development Consultant regarding the work or progress of
construction, construction methods, scheduling, and the like;

 

(d)          Coordinating the turnover of portions of the Development Work as
and when the same are completed, including performing walk-throughs to identify
punch list items and timely ensuring the follow through completion of all such
punch list items;

 

(e)          Coordinating, overseeing and managing all efforts by all
appropriate parties to complete the Development Work, such efforts to include,
without limitation, assisting in the scheduling of inspections and the
preparation and timely disposition of all punch lists;

 

(f)          Coordinating, overseeing and managing all efforts by all
appropriate parties to timely complete the punch list items identified by
Development Consultant, Owner, Architect, Specialists and Consultants,
Contractor and Developer;

 

(g)          Managing compliance by Contractor with the Construction Contract,
including without limitation monitoring compliance with the Project Development
Schedule all provisions thereof related to the insurance responsibilities of
Contractor and its subcontractors;

 

(h)          Causing the Contractor to maintain at the Project site for Owner
and Development Consultant (i) one record copy of all contracts, drawings,
specifications, addenda, change orders and other modifications, in good order
and marked currently in readable form to record changes and selections made
during construction, and in addition, approved shop drawings, product data,
samples and similar required submittals and (ii) record of principal building
layout lines, elevations of the bottom of the footings and key site elevations;

 

(i)          Facilitating and implementing in an expeditious manner all
close-out duties to complete the Development Work;

 

(j)          Obtaining, or causing the Contractor to obtain, on behalf of Owner,
a permanent certificate of occupancy (or other appropriate and necessary
governmental permission to occupy) with respect to the portions of the Project
which will require the same;

 

(k)          Obtaining all final warranties (and all related documentation), to
the extent provided for in the Construction Contract, from Contractor and any
subcontractors with respect to the Development Work and construction of the
Project and all materials provided in connection therewith for the benefit of
Owner; and

 

-9-

 

  

(l)          Subject in all cases to the approval of the Owner and the
Construction Lender under the Construction Loan, facilitating and implementing
the process of submitting Draw Requests for approvals, collecting and providing
all applicable back up and documentation necessary for such Draw Requests to be
processed by the Construction Lender in accordance with the terms of the
Construction Loan and overseeing the proper expenditure or distribution of all
such funds to the parties entitled thereto once released by Construction Lender
or Owner for purposes of paying such related expenses. Developer shall be
responsible for all associated accounting and record keeping on behalf of Owner
with respect to any Draw Requests and fund disbursements, and in connection
therewith shall provide contemporaneous notices to the Owner of any Draw
Requests submitted in connection with the Development Work and the construction
of the Project along with copies of all documentation submitted in connection
with any Draw Request. Developer will further cooperate with Owner in providing
complete access (upon reasonable written notice) to all associated records of
Developer in connection therewith, at Owner’s cost.

 

3.2.4       All Phases.         During all phases of the Development Work,
Developer’s responsibilities will include, without limitation, the following:

 

(a)          Providing Owner and Development Consultant with the Monthly Reports
as provided in Section 6.2 hereof so as to keep Owner fully apprised of the
progress of the Development Work;

 

(b)          Preparing and submitting to Owner and Development Consultant
supplements and refinements to the Development Budget for Owner’s approval as
development of the Development Work moves through its various phases to
completion;

 

(c)          Monitoring the Project Development Schedule and the progress of
development and construction of the Project in comparison thereto;

 

(d)          Notifying Owner and Development Consultant of any actual or
anticipated change in the Project Development Schedule of which Developer
becomes aware, including promptly advising Owner of any delays in the Project
Development Schedule and the reasons for any such delay;

 

(e)          Advising Owner with respect to (1) all material dealings with all
governmental authorities who have control over the development of the Project
and the Development Work and the construction of all improvements, and (2) the
contest by Owner of any law, regulation or rule which Developer deems to
adversely affect the Development Work;

 

(f)          Coordinating and managing the performance of Contractor, the
Architect and the other Specialists and Consultants under their respective
contracts with Owner and giving or making Owner’s instructions, requirements and
approvals provided for in such contracts (after obtaining Owner’s written
approval with respect thereto to the extent that the LLC Agreement requires
approval by BR Investor for the related action);

 

(g)          Using commercially reasonable and diligent efforts to resolve and
settle any conflict among Contractor, the Architect and the Specialists and
Consultants and keeping Owner and Development Consultant fully informed with
respect to such conflicts and settlement discussions;

 

-10-

 

  

(h)          Assisting Owner and Development Consultant with respect to Owner’s
negotiations with all applicable utility companies, whether governmental or
otherwise, for the installation of all applicable utility services to the
Project on a timely basis, with Owner bearing the cost of all required utility
deposits and costs of installation;

 

(i)          Organizing and coordinating a schedule of monthly draw meetings or
teleconferences to be attended by Developer, Owner and Development Consultant,
which schedule shall set forth the dates on which the monthly draw meetings will
be held;

 

(j)          Reviewing applications for payment submitted by Contractor, the
Architect and other Specialists and Consultants and preparing documentation for
all requests for payments from Owner, in form and content sufficient to permit
Owner and Development Consultant to determine the appropriateness of such
payments;

 

(k)          Coordinating the performance of any tests and inspections required
by the Construction Lender or any governmental authority;

 

(l)          Subject to the terms of this Agreement, using reasonable efforts to
cause compliance by the appropriate party with the Owner’s obligations relating
to the development of the Project undertaken by Owner in any written agreement
(including loan agreements, mortgages and leases (including the Ground Lease)),
and notifying Owner and Development Consultant promptly in the event Developer
becomes aware of any material noncompliance;

 

(m)          In addition to, and in furtherance of, the obligations under
Section 3.2.3(l) above, sending to Owner and Development Consultant the Monthly
Draw Package and, at Owner's request, copies of all notices received by
Developer from the Architect, Contractor, the Specialists and Consultants and
governmental authorities;

 

(n)          Advising Owner with respect to any master planning issues relating
to the Development Work, including, but not limited to, traffic planning issues,
historic preservation issues, aesthetic issues relating to buildings and sites,
and building occupancy criteria issues;

 

(o)          Timely filing on behalf of, and as agent for, Owner any notices of
completion required or permitted to be filed and taking such action as may be
required to obtain licenses or permits required for construction or occupancy of
the Project;

 

(p)          Recording and reporting to Owner and Development Consultant the
progress of the construction of the Development Work, which reports shall be
made on a monthly basis in accordance with Section 6.2;

 

(q)          Causing complete and accurate files, books of account and other
records of all development and construction costs and expenses of the
Development Work incurred by Owner to be prepared and maintained;

 

(r)          Cooperating with Owner, the Members of Owner and their respective
agents and representatives (including, without limitation, Development
Consultant) in connection with construction of the Project and the performance
of the Development Work;

 

-11-

 

  

(s)          Promptly advising Owner if Developer at any time determines that
the Development Budget for the Development Work is not compatible with the then-
prevailing status of the Development Work and does not or is not reasonably
expected to adequately provide for the completion of the Development Work under
the remaining and unspent portion of the applicable categories of the
Development Budget; and

 

(t)          Performing generally such other acts and things as may be required
in accordance with this Agreement for the full and complete supervision and
coordination of the planning, design, development and construction of the
Project and performance of the Development Work and advising and consulting with
Owner and Development Consultant with respect thereto.

 

3.2.5       No Delegation. No delegation by Developer of any of its obligations
hereunder (except pursuant to Owner-approved agreements with Specialists and
Consultants) shall be permitted without the prior written consent of Owner in
its sole discretion and no such delegation shall relieve Developer of any
responsibility or liability with respect to such obligations hereunder.

 

3.2.6       Completion of the Development Work. To the extent the Owner has
provided funds therefor to the extent required under this Agreement, Developer
hereby agrees to diligently use its commercially reasonable efforts to cause the
Development Work to be completed (i) on or before the projected completion date
as determined from the Project Development Schedule and in compliance with
contractual obligations of Owner, including obligations under loan agreements,
mortgages and leases (including the Ground Lease), subject in all cases to
delays caused by Force Majeure Events, (ii) in accordance with the Development
Budget (as the same may be revised as contemplated herein) and (iii) in
compliance with applicable law and the Plans and Specifications.

 

3.3       Employees. Developer shall have available to it at all times a
sufficient number of capable personnel to enable Developer to properly perform
its duties and obligations under this Agreement including, without limitation,
managing, arranging, supervising and coordinating activities necessary to carry
out the Development Functions. Except as expressly included in the Development
Budget, Developer shall be responsible out of Developer’s own funds for all
costs and expenses related to the employment of such personnel. All Persons
employed by Developer in the performance of its responsibilities hereunder shall
be the employees of Developer or its Affiliates and not of Owner (provided that
any independent contractors shall not be deemed employees of either Developer or
Owner), and shall be exclusively controlled by Developer and not by Owner, and
Owner shall have no liability, responsibility or authority with respect thereto.

 

3.4       Information. Developer shall use reasonable efforts to keep Owner and
Development Consultant fully informed on an up-to-date basis of the progress of
the Development Work to be accomplished in connection with this Agreement,
including (i) all scheduled meetings to be held with governmental officials,
(iii) all meetings of the Development Work construction team, which may include
Owner and Development Consultant and Contractor, Architect and Specialists and
Consultants engaged in connection therewith, and (iii) any defaults, or
potential defaults, of any material nature under this Agreement or any of the
agreements entered into in connection with this Agreement (including, without
limitation, loan agreements, mortgages and leases (including the Ground Lease)).

 

-12-

 

  

3.5       Mechanic’s Liens. If any mechanic’s lien or other encumbrance shall be
filed against the Project or the Property or any portion thereof because of any
negligence or willful misconduct by Developer, whether or not arising from the
development of the Project, unless Owner is responsible for payment of the
amounts claimed through such lien, Developer shall, at its own cost and expense,
cause the same to be discharged of record, bonded over (as provided under
applicable laws of the state in which the Project is located) and/or insured
over (in form and amount as required by the Construction Lender) by the title
insurer for the benefit of Owner and/or the Construction Lender, within thirty
(30) days after the filing of any such lien or encumbrance or such earlier
period required under any applicable loan documents. So long as Developer
complies with the preceding sentence, Developer may, to the extent permitted
under and in accordance with the terms of any applicable loan documents, contest
any such lien or encumbrance so long as such contest does not create an imminent
danger of foreclosure of such lien or encumbrance. If Developer fails to comply
with the foregoing provisions, Owner shall have the option, on ten (10) Business
Days’ prior notice to Developer, to discharge, bond or insure over any such lien
or encumbrance, and Developer shall reimburse Owner for all reasonable costs and
expenses thereof, including reasonable attorneys’ fees and costs (provided that
Owner may, at its option, elect to offset such sums against the next installment
of the Development Fee that may be due and payable to Developer under this
Agreement).

 

3.6        Warranties and Guarantees. Developer shall secure in the name of
Owner all warranties and guarantees of the work by the Contractor, suppliers and
manufacturers of components of the Project as required by the Construction
Contract. Such warranties shall be assigned to Owner. After final completion of
the Project and during the period of time which any particular warranty
survives, Developer shall assist Owner with enforcing any warranties or
guarantees with respect to the Project upon request and shall be reimbursed for
its reasonable out-of-pocket costs in connection therewith.

 

ARTICLE 4

DEVELOPMENT BUDGET

 

4.1       Implementation of Development Budget. Developer is hereby authorized
and directed to implement the Development Work in compliance with this
Agreement. Developer may, subject to the terms of this Agreement, make any
expenditures and incur any obligations provided for in the Development Budget,
as it may be revised from time to time as provided herein. Subject to Section
4.4, Developer also may make any expenditures and incur any obligations in
excess of amounts provided for in the Development Budget to the extent Developer
considers such expenditure necessary for completion of the Development Work.
Developer shall use commercially reasonable efforts to ensure that the actual
costs incurred for each Budget Category as set forth in the Development Budget
shall not exceed such category in the Development Budget, as it may be revised
from time to time as provided in Section 4.2 or as otherwise changed by
agreement of Owner and Developer. Developer shall advise Owner in Monthly
Reports if it appears that the total costs in any Budget Category specified in
the Development Budget is reasonably expected to exceed the amount budgeted
therefor. All expenses shall be charged to the proper Budget Category in the
Development Budget, and no expenses may be classified or reclassified for the
purpose of avoiding an excess in the budgeted amount of a Budget Category
without Owner’s prior written approval.

 

-13-

 

  

4.2       Revision of Development Budget. Any revision to the Development Budget
shall require the prior written approval of Owner in Owner’s sole discretion;
provided, however, that Developer is authorized, without approval of Owner, to
reallocate savings in any Budget Category to another Budget Category and to
revise the Development Budget accordingly.

 

4.3       Emergencies. Notwithstanding any limitations herein provided, but
subject in all events to the terms of the Construction Loan, Developer may spend
funds in reasonable amounts or incur reasonable expenses on behalf of Owner in
circumstances which Developer reasonably and in good faith believes threatens
immediate harm to person or property, including the Project. Developer shall, in
any case, notify Owner and Development Consultant as soon as reasonably
practicable, both orally and in writing, of the existence of such emergency, of
the action taken by Developer with respect thereto and the related cost thereof.

 

4.4       Cost Overruns. Developer shall make a loan to Owner (each, a
“Mandatory Developer Cost Overrun Loan”) to fund any Hard Cost Overruns and Soft
Cost Overruns as and when they come due. Any such Mandatory Developer Cost
Overrun Loan shall be paid back, without interest, from Net Cash Flow and
Capital Proceeds (both as defined in the LLC Agreement) on the terms provided
for in Section 9.1 of the LLC Agreement, after distribution to the Members as
provided for in Sections 9.1(a) through 9.1(d) of the LLC Agreement. Developer
hereby expressly subordinates all Mandatory Developer Cost Overrun Loans and its
right to payment thereof to the prior payment to the Members of all
distributions to the Members as provided for in Sections 9.1(a) through 9.1(d)
of the LLC Agreement.

 

ARTICLE 5

AUTHORITY OF DEVELOPER

 

5.1       General Authority. Developer shall have the authority necessary to
carry out and discharge the responsibilities and obligations of Developer under
this Agreement (including, without limitation, all of the responsibilities
imposed upon Developer under Article 3 hereof); provided, however, that
Developer shall have no right or authority, express or implied, to commit or
otherwise obligate Owner in any manner whatsoever except to the extent
specifically provided herein or otherwise specifically authorized in writing by
Owner or any agent or manager of Owner to whom such approval authority may, from
time to time, have been delegated.

 

5.2       Execution of Documents and Agreements. Owner agrees to review any
contracts, agreements, governmental submissions and applications submitted by
Developer to Owner for Owner’s signature and to execute any such contracts,
agreements, governmental submissions and applications approved by Owner (such
approval not to be withheld unreasonably) so as to not cause any undue delay in
the Development Work.

 

5.3       Certain Owner Approvals. Notwithstanding any provisions of this
Agreement (including, without limitation, Section 4.1 hereof), but without
limiting the other restrictions on Developer’s authority contained herein,
Developer shall not take any action, expend any sum, make any decision, give any
consent, approval or authorization, enter into any agreement or incur any
obligation with respect to any of the following matters unless and until the
same have been approved in writing by Owner (which approvals Owner shall grant
or withhold within five (5) Business Days after receipt of a written request,
provided that if the Construction Lender’s consent or approval is required
therefor under the loan documents for the Construction Loan, then such five (5)
Business Day period shall be tolled until the Construction Lender’s consent or
approval, as the case may be, is granted):

 

-14-

 

  

(a)          Entering into any construction or architectural contracts or any
contract with any Specialists or Consultants or any amendments to such
contracts, or taking any action or giving any notice, the taking or giving of
which will (i) result in the release or discharge of any party to any such
contract or (ii) consent to any other party to any contract to assign or
otherwise transfer its rights or obligations thereunder.

 

(b)          Subject to Section 3.2.3(b) of this Agreement, authorizing or
approving any proposed change in the Plans and Specifications as previously
approved by Owner.

 

(c)          Entering into or amending any agreement or other arrangement for
the furnishing to Owner of goods or services for the Development Work, to the
extent Owner’s obligation under such agreement or arrangement (as so amended)
exceeds amounts provided for in the Development Budget plus the amount of any
funds Developer is obliged to provide through Mandatory Developer Cost Overrun
Loans.

 

(d)          Commence, settle or otherwise compromise any litigation for or on
behalf of Owner.

 

(e)          Except as expressly provided in this Agreement, commit or otherwise
obligate Owner in any manner with any party, including, without limitation, any
governmental authority, utility company, lender, ground landlord, tenant,
Specialist or Consultant, Contractor or Architect.

 

ARTICLE 6

ACCOUNTING AND REPORTS

 

6.1       Books of Account. Developer shall maintain or cause to be maintained
for a period of not less than two (2) years after Final Completion of the
Development Work, proper and complete records and books of account which shall
fully and accurately reflect the planning, design, permitting, scheduling,
construction and completion of the Development Work. All entries to such books
of account shall be supported by sufficient documentation to permit Owner, the
Members of Owner, Development Consultant and any of their respective auditors to
ascertain that said entries are properly and accurately recorded. Such books of
account shall be located at Developer’s offices in Houston, Texas or at
Developer’s principal accounting office and shall be maintained in accordance
with Developer's standard accounting methods consistently applied. Developer
shall keep vouchers, statements, receipted bills and invoices and all other
records covering all collections, if any, disbursements and other activities
prior to Final Completion. During the requisite two (2) year period, at Owner’s
request the originals of all such accounts and records, including all
correspondence, shall be made available to Owner without charge therefor.
Records and accounts shall be maintained on a basis sufficient to permit the
preparation therefrom of financial statements in accordance with generally
accepted accounting principles and shall be adequate to provide Owner, the
Members of Owner and their respective representatives with all financial
information as may reasonably be needed by any of the foregoing. Upon the
expiration of the requisite two (2) year period or later, if Developer seeks to
destroy such records, Developer shall provide BR Investor and Owner with the
opportunity to copy or maintain the original records and accounts at no
additional cost. This Section 6.1 shall survive any termination of this
Agreement.

 

-15-

 

  

6.2        Monthly Reports. For each calendar month during the Development
Period for the Development Work, Developer shall prepare a “Draw Request,” a
“Monthly Draw Package,” a “Development Work Control Report” and a “Monthly
Financial Reporting Package” with respect to the Development Work, and shall
cause the same to be delivered to Owner and Development Consultant certified by
Developer as true, complete and correct in all material respects (collectively,
the “Monthly Reports”).

 

6.2.1        Draw Request; Monthly Draw Package. The “Monthly Draw Package” for
the month shall include (i) a Development Work cost summary spreadsheet which
shall be a static financial accounting of all Development Costs incurred (Hard
Costs and Soft Costs), (ii) AIA documents G 702 Application for Payment and G
703 Continuation Sheet, (iii) the lien waivers submitted by the Contractor and
all subcontractors, (iv) a statement of any funding required from Owner and (v)
a copy of the associated Draw Request submitted to the Construction Lender.

 

6.2.2       Development Work Control Report. The “Development Work Control
Report” shall be in substantially the form of the monthly draw package attached
hereto as Exhibit F and shall include an updated Project Development Schedule,
the most current progress reports or other written reports received from the
Contractor, Architect and any Specialists or Consultants and information with
respect to the status of claims, contractor defaults, Force Majeure Events or
other such problems encountered during the Development Period.

 

6.2.3       Monthly Financial Reporting Package. The “Monthly Financial
Reporting Package” shall include the following statements: (i) a balance sheet
as of the end of the preceding calendar month, (ii) a comparison of the amount
of actual Development Costs incurred as of the effective date of such report to
the budgeted costs as of such date, shown on a line item basis using the Budget
Categories and (iii) a monthly bank statement and reconciliation.

 

All documents shall be type written and shall not have any handwritten changes
to dollar values. Any handwritten changes of a non-dollar nature shall be
initialed and dated by the Person who made the change. Neither the giving of
notice by Developer to Owner of excess expenditures in any month nor the payment
of such excess expenditures, shall act to amend or otherwise modify the
Development Budget unless such modification is specifically approved by Owner in
writing or otherwise allowed by this Agreement. Developer shall provide the
reports set forth in this Section 6.2 on or before the twenty-fifth (25th) day
of the month following the month for which reporting is being provided.

 

6.3       Examination of Books and Records. Owner, the Members of Owner and
their respective agents and representatives, at Owner’s expense, shall have the
right at all reasonable times during normal business hours and upon at least
twenty-four (24) hours advance notice, to audit, examine, and make copies of or
extracts from the books of account and records maintained by Developer for Owner
with respect to the Development Work. If Owner shall notify Developer of either
weaknesses in internal controls or errors in record keeping, Developer shall
correct such weaknesses and errors as soon as possible after they are disclosed
to Developer. Developer shall notify Owner in writing of the actions taken to
correct such weaknesses and errors. If any such audit shall disclose any
overpayment by Owner to Developer, written notice of such overpayment shall be
provided to Developer and the amount of such overpayment shall be promptly
reimbursed by Developer to Owner together with interest at the Prime Rate plus
one percent (1%) from the date of overpayment by Owner until the date repaid by
Developer. This Section 6.3 shall survive any termination of this Agreement.

 

-16-

 

  

6.4       REIT Compliance. Within fifteen (15) days of the end of each quarter
of each fiscal year of the Owner, upon receipt of a written request therefor,
Developer shall cause to be furnished to any Member of the Owner making the
request such information as reasonably requested by such party and in the
possession of, or under the control of, Developer or its Affiliates or, to the
extent not in the possession of, or under the control of, Developer or its
Affiliates, which relates to the Project or the Development Work and which may
be reasonably prepared by the Developer at the expense of the requesting party,
as is necessary for any such party (whether a direct or indirect owner in Owner)
to determine its qualification as a REIT (as defined in the LLC Agreement) and
its compliance with REIT Requirements (as defined in the LLC Agreement).
Further, the Developer shall cooperate in a reasonable manner at the request of
the any Member of the Owner making the request, at the expense of the requesting
party, to work in good faith with any designated accountants or auditors of such
requesting party or its Affiliates so that such requesting party or its
Affiliate is able to comply with any public reporting, attestation,
certification and other requirements under the Securities Exchange Act of 1934,
as amended, applicable to such entity, including for purposes of testing
internal controls and procedures of such requesting party or its Affiliates.

 

ARTICLE 7

DEVELOPMENT COSTS

 

7.1       Payment of Costs. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with the Development Work shall be the
sole responsibility of Owner. Owner agrees to reimburse Developer for all costs
and expenses incurred by Developer in connection with the Development Work
except to the extent responsibility for such costs and expenses is specifically
allocated to Developer under another provision of this Agreement, including
Section 4.4.

7.2        Method of Payment of Development Costs. On or about the 1st day of
each month, Developer shall deliver to Owner and Development Consultant the
Monthly Draw Package detailing the Development Costs that need to be paid. Owner
shall, within ten (10) calendar days, advance the funds to Developer necessary
for payment and Developer shall promptly thereafter make such payments, or Owner
may elect to make such payments directly to the party entitled thereto.

 

7.3       Survival. The provisions of Sections 7.1 and 7.2 shall survive the
completion of Developer’s services hereunder or any termination of this
Agreement.

 

-17-

 

  

ARTICLE 8

OWNER’S FUNDS

 

8.1       Separate Accounts. Payments made by Owner (and the Construction Lender
under the Construction Loan, if applicable) pursuant to an approved Monthly Draw
Package may be made, at Owner’s (or any such Construction Lender’s) discretion,
directly to the parties to whom payment is owed or may be made to an account of
Owner over which Developer has signature authority for further disbursement to
the Architect(s), Contractor, the Specialists and Consultants, suppliers and
other creditors. Such account or accounts shall be subject to withdrawal only
upon the signature or signatures of individuals approved by Owner. Such account
or accounts shall be maintained by Owner in such financial institutions as may
be selected by Owner. All such funds shall be and shall remain the property of
Owner and shall be disbursed by Developer in payment of the obligations of Owner
incurred in connection with the development and construction of the Project and
the performance of the Development Work or, subject to Section 8.2, disbursed
directly to Owner at Owner’s request. Developer shall not commingle Owner’s
funds with the funds of any other Person and shall disburse Owner’s funds only
in accordance with the Monthly Draw Package.

 

8.2       Owner’s Duty to Provide Funds. Except as otherwise provided herein,
Owner agrees that Owner will provide, as and when necessary, all such amounts as
are required to pay when due all current obligations of Owner in connection with
the development and construction of the Project and the performance of the
Development Work, including all obligations of Owner to Developer hereunder.
Lien waivers will be accepted not more than one (1) month in arrears. In
addition to the actual lien waivers, a “lien waiver summary spreadsheet” shall
be supplied by either Contractor or Developer such that a Development
Work-to-date review of lien waivers submitted can be reviewed. Developer shall
promptly notify Owner with a reasonably detailed explanation if there are
insufficient funds in the account described in Section 8.1 above. Provided
Developer has delivered the Monthly Draw Package in accordance with the
provisions of Article 7 and the Owner has confirmed the same as complying with
the requirements of this Agreement, the Development Costs set forth in such
Monthly Draw Package shall be payable as provided in Section 7.2. The provisions
of this Section 8.2 shall survive the completion of Developer’s services
hereunder or any termination of this Agreement.

 

8.3        Investment of Owner’s Funds. If at any time there are in the bank
account or accounts established pursuant to Section 8.1 above, funds of Owner,
from whatever sources, temporarily exceeding the immediate cash needs of the
Development Work, Developer may (and at the direction of Owner shall) invest
such excess funds in such savings accounts, certificates of deposit, United
States Treasury obligations, commercial paper, money market accounts, repos, and
similarly secure and highly liquid securities, as Developer may reasonably
select or Owner shall direct, provided that the form of any such investment
shall be consistent with Developer’s need to be able to liquidate any such
investment to meet the cash needs of the Development Work from time to time.
Developer shall, on a monthly basis, promptly advise Owner of the existence and
amount of such excess funds which Developer has not invested as provided above.
All interest or other income resulting from such investment shall be the
property of Owner and shall be held and disbursed by Developer in accordance
with this Article 8.

 

-18-

 

 

ARTICLE 9

INDEMNITY; LIABILITY; PLANS

 

9.1       Indemnification.

 

9.1.1       Indemnity by Developer. Developer hereby agrees to indemnify, defend
and hold harmless Owner, the BR Investor and the Indemnified Parties of the BR
Investor, to the fullest extent permitted by law, against any and all claims,
demands, losses, liabilities, actions, lawsuits and other proceedings,
judgments, awards, settlements, obligations, liabilities, debts, damages and
costs and expenses (including without limitation reasonable attorneys’ fees and
court costs incurred in connection with the enforcement of this indemnity or
otherwise) suffered or incurred by any one or more of them as a result of (i)
fraud, gross negligence or willful misconduct of Developer in connection with
Developer’s services or work hereunder, (ii) Developer acting outside the scope
of its duties or authority hereunder or (iii) material breach by Developer of
this Agreement.

 

9.1.2       Indemnity by Owner. Owner hereby agrees to indemnify, defend and
hold harmless Developer and the Indemnified Parties of the Developer, to the
fullest extent permitted by law, against any and all claims and demands by
third-parties and related actions, lawsuits and other proceedings, judgments,
awards, settlements, obligations, liabilities, debts, damages and costs and
expenses (including without limitation reasonable attorneys’ fees and court
costs incurred in connection with the enforcement of this indemnity or
otherwise) suffered or incurred by any one or more of them arising out of or
related to the Project, or Developer’s services or work hereunder, or any act,
omission or failure to act by any of them in connection with the Developer’s
services or work hereunder, unless (i) the same results from fraud, gross
negligence or willful misconduct of Developer in connection with Developer’s
services or work hereunder, Developer acting outside the scope of its duties or
authority hereunder, or material breach by Developer of this Agreement or (ii)
Developer is separately obligated to Owner, without right of reimbursement, for
the same under another provision of this Agreement.

 

9.1.3       Control of Defense and Settlement. The Person required to provide
indemnification (an “indemnitor”) shall have the right to defend, and shall
defend, the Person entitled to be defended hereunder (an “indemnitee”) at the
indemnitor’s expense and by counsel of the indemnitor’s own choosing (subject to
the applicable indemitee’s approval of such counsel, not to be unreasonably
withheld), against any matter to which an indemnity agreement set forth in this
Section 9.1 would apply. The right of any indemnitee, to defend or settle any
such matter shall be limited to those cases where the indemnitor has failed or
refused to defend after written notice to the indemnitee or cases where the
indemnitee reasonably determines that a conflict of interest exists. In all
cases, the indemnitor will not be obligated for any settlement made without its
approval, unless the indemnitor has wrongfully refused to take up defense of the
related matter upon demand of the indemnitee. Unless the indemnitee otherwise
agrees, the indemnitor may not settle a claim against an indemnitee on terms
that (i) provide for a criminal sanction or fine against the indemnitee, (ii)
admit to criminal liability on the part of the indemnitee or (iii) provide for
injunctive relief against the indemnitee. The indemnitor or an indemnitee, as
applicable, shall regularly apprise the other of the status of all proceedings.

 

9.2       Limitation of Liability. Other than with respect to any such
information obtained from any Affiliate of Developer, including the Contractor,
Developer shall be entitled to rely on information, opinions, reports or
statements provided to it by other Persons. Developer shall have no liability to
Owner or other Persons for negligence or for mistakes of judgment or losses or
liabilities due to such negligence or for mistakes of judgment or to the
negligence, dishonesty, unlawful acts or bad faith of any employee, broker or
other agent, accountant, attorney, other professional or person employed by
Owner provided that, if applicable, such person was selected, engaged, retained
and supervised by Developer without gross negligence. Developer shall have no
liability to Owner or other Person for any loss suffered by any of them which
arises out of any action or inaction of Developer if the authority allowed to it
by this Agreement and such course of conduct did not constitute fraud, willful
misconduct, a material breach of this Agreement or gross negligence.

 

-19-

 

  

9.3       No Obligation to Third Parties. Except as otherwise provided in
Section 9.1 hereof, none of the responsibilities and obligations of Developer or
Owner under this Agreement shall in any way or in any manner be deemed to create
any liability of Developer or Owner to, or any rights in, any Person other than
Owner or Developer.

 

9.4       Ownership of Plans. Whether or not the Development Work is completed,
plans, drawings and specifications prepared for Owner pursuant to this Agreement
may be used by Owner or Developer (in conjunction with the Project or other
projects) but Developer shall not sell any of such plans, drawings or
specifications for use in conjunction with any project other than the Project.

 

9.5       Nature of Developer’s Duties and Responsibilities. Owner hereby
acknowledges that Developer’s duties and responsibilities hereunder consist only
in managing, arranging, supervising and coordinating the planning, design,
permitting, scheduling, construction, and completion of the Development Work and
the performance of the other Development Functions and duties under this
Agreement which relate to the Development Work, all in accordance with, and
subject to the limitations of, the terms of this Agreement; that Developer is
not itself preparing any architectural or engineering plans, designs or
specifications or performing any construction required for the development or
completion of the Development Work; and that Developer is not responsible for,
and will not be liable for, any work, act, omission, negligence, gross
negligence or intentional misconduct of any other Person (including any
architect, engineer or other design professional or any contractor,
subcontractor, supplier, materialman or artisan) employed by Owner or performing
work for Owner in connection with the Development Work. NEITHER DEVELOPER NOR
ANY OF ITS AFFILIATES (EXCEPT AS PROVIDED IN THE CONSTRUCTION CONTRACT IN
RESPECT OF THE CONTRACTOR AND THE TCR MEMBER AS PROVIDED IN THE LLC AGREEMENT)
WILL BE RESPONSIBLE FOR ERRORS IN DESIGN OF THE PROJECT OR FOR CONSTRUCTION
DEFECTS. UNDER NO CIRCUMSTANCE WILL DEVELOPER OR ANY OF ITS AFFILIATES BE
RESPONSIBLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY OWNER OR A
MEMBER OF OWNER AS A RESULT OF DEFECTS IN DESIGN OR CONSTRUCTION OF THE PROJECT,
INCLUDING ANY LOSS IN REVENUES, ANY LOSS OF OPPORTUNITIES, ANY LIABILITY TO
OTHER PERSONS FOR LOSS, INJURY OR DAMAGE TO PERSONS OR PROPERTY OR DEATH, OR ANY
DAMAGE TO THE PROJECT. Owner retains the risk of (a) adequacy of all Plans and
Specifications and compliance of Plans and Specifications with applicable laws
and (b) subject to the Company’s rights under the Construction Contract and the
LLC Agreement, conformance of construction with the applicable Plans and
Specifications, applicable laws and sound building practices. DEVELOPER
SPECIFICALLY DISCLAIMS ALL WARRANTIES, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, HABITABILITY OR GOOD AND WORKMANLIKE CONSTRUCTION AND
WARRANTIES OF FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED, AND
OWNER OR EACH OTHER MEMBER OF OWNER WAIVES ALL BASIS FOR RECOVERY OR
REIMBURSEMENT (INCLUDING ANY GROUND FOR RECOVERY BASED ON NEGLIGENCE OR STRICT
LIABILITY), TO THE EXTENT THE SAME WOULD ALLOW GREATER RECOURSE THAN PROVIDED IN
THIS SECTION 9.5 AGAINST DEVELOPER OR ANY AFFILIATE OF DEVELOPER (EXCEPT AS
PROVIDED IN THE CONSTRUCTION CONTRACT IN RESPECT OF THE CONTRACTOR AND THE LLC
AGREEMENT IN RESPECT OF THE TCR MEMBER). Nothing in this Section 9.5 limits the
responsibility of (i) the Contractor under its Construction Contract with the
Company, (ii) Developer’s obligations to fund Mandatory Development Cost Overrun
Loans pursuant to Section 4.2, (iii) the responsibility of the TCR Member under
the LLC Agreement, (iv) the responsibility of the TCR Guarantors (as defined in
the LLC Agreement) under the Guaranty Agreement from the TCR Guarantors to the
Company and the BR Investor or (v) Developer’s indemnity obligations under
Section 9.1.1.

 

-20-

 

  

9.6       Survival. The provisions of this Article 9 shall survive the
completion of Developer’s services hereunder or any termination of this
Agreement..

 

ARTICLE 10

INSURANCE

 

10.1       Insurance Requirements. Throughout the Development Period, Developer
will maintain insurance with respect to the Development Work in accordance with
the provisions contained in Exhibit G attached hereto and incorporated herein by
this reference, with the premiums and other costs and expenses for such required
insurance to be borne as provided in Exhibit G attached hereto. Throughout the
Development Period, Owner will maintain casualty insurance covering the Project
in accordance with the requirements of the LLC Agreement. A copy of a
certificate of insurance in force, issued by the insurer, shall be delivered by
the party required to maintain such insurance to the other party on or before
the commencement of development activities on the Property, and with respect to
renewal or replacement policies, prior to the expiration of the policy being
renewed or replaced.

 

10.2       Waiver of Subrogation. Each insurance policy maintained by Owner and
Developer with respect to the Development Work shall contain a waiver of
subrogation clause, so that no insurer shall have any claim over or against
Owner or Developer or any of their respective Indemnified Parties, as the case
may be, by way of subrogation or otherwise, with respect to any claims which are
insured under any such policy. Developer and Owner each waives all claims
against the other party for any loss, damage, claims, liability, costs or
expenses (including attorney's fees) arising out of or related to the
Development Work to the extent that the same is recoverable under insurance
coverage available to the party providing the waiver; provided, however, that
nothing in this provision affects any party’s rights to insurance proceeds or a
party’s obligations or responsibilities in respect thereof. SUCH LIMITATIONS
SPECIFICALLY EXTEND TO LOSS RESULTING FROM NEGLIGENCE OR MATTERS FOR WHICH
STRICT LIABILITY MAY EXIST. This Section 10.2 will be effective even though
liability may be imposed for loss, damage, claims, liability, costs or expenses
by other provisions of this Agreement. Nothing in this Section 10.2 affects
limitations on liability provided by other provisions of this Agreement. The
provisions of this Section 10.2 shall survive the completion of Developer’s
services hereunder or any termination of this Agreement.

 

-21-

 

 

 ARTICLE 11

COMPENSATION OF DEVELOPER

 

11.1       Development Fee for the Development Work. For and in consideration of
the services rendered by Developer with respect to the Development Work, Owner
shall, subject to and in accordance with the terms and provisions of this
Agreement, pay to Developer during each month of the Development Period
following the start of demolition of the existing improvements on the Property,
the applicable monthly installment of the Development Fee. The Development Fee
shall be $1,413,842; provided, however, that if there is a material change in
the scope of the Development Work, Developer and Owner shall negotiate in good
faith to adjust, upward or downward, as applicable, the Development Fee to
reflect the increase or decrease in the Development Budget resulting from such
change in scope. The applicable monthly installment of the Development Fee for a
month shall be based upon the percentage of the Development Work completed as of
the end of the relevant month; provided, however, that to the extent that draws
against the Member’s Initial Capital Contributions (as defined in the LLC
Agreement) and the Construction Loan or, to the extent not funded from those
sources, other existing available funds of the Company are not sufficient to pay
the Development Fee on such basis, the excess amount shall be deferred until
Final Completion, at which time the unpaid balance of the Development Fee shall
be due in full.

 

11.2       Reimbursement of Advances. Developer shall not be required to advance
any of its own funds for the payment of any costs and expenses incurred by or on
behalf of Owner in connection with the Development Work, but if Developer
advances Developer’s own funds in payment of any of such costs and expenses
covered by the Development Budget or for other costs and expenses that Developer
is permitted to incur hereunder, Owner agrees to reimburse Developer for such
costs and expenses. The amounts to be reimbursed by Owner to Developer pursuant
to this Section 11.2 shall be paid monthly, within ten (10) calendar days after
receipt by Owner of a bill therefor accompanied by supporting statements,
invoices or documents or, if such bill and supporting documentation is not
available due to the nature of the cost or expense incurred, an explanation in
reasonable detail from Developer of the costs and expenses to be reimbursed.

 

11.3       Late Payments. Any amounts or sums due by Owner to Developer under
this Agreement which are not paid when due (where such non-payment continues for
twenty (20) calendar days after written notice from Developer to Owner
specifying the payment Owner has failed to make) shall bear interest at the
Prime Rate plus one percent (1%) from the date such payment was due.

 

11.4       Duplicate Payments. Any particular fees payable or expenses or costs
reimbursed to Developer under this Agreement shall not be paid or reimbursable
to Developer or any Affiliate of Developer under any other agreement, and any
fees payable or expense or cost reimbursed to Developer or any Affiliate of
Developer under any other agreement shall not be paid or reimbursed to Developer
under this Agreement, it being the intention and agreement of the parties that
Developer and its Affiliates shall be paid or reimbursed only once for any
particular fee or reimbursable expense or cost.

 

11.5       Survival. The provisions of Sections 11.2, 11.3 and 11.4 shall
survive the completion of Developer’s services hereunder or any termination of
this Agreement.

 



-22-

 

 

ARTICLE 12

TERM AND TERMINATION

 

12.1       Term. The term of this Agreement shall be for the Development Period,
unless this Agreement is earlier terminated pursuant to the provisions contained
in this Agreement. This Agreement shall be terminable by Owner upon written
notice to Developer of (i) the sale by Owner of all of its right, title and
interest in and to the entire Project (including any sale by assignment,
foreclosure, deed in lieu of foreclosure or sale of all of the ownership
interests in Owner, or otherwise) or (ii) the sale or other transfer of the
membership interest in the Owner held by the TCR Member (other than to an
Affiliate thereof as permitted under the LLC Agreement).

 

12.2       Developer Default. Upon the happening of any Event of Default by
Developer, Owner shall have the absolute unconditional right, in addition to all
other rights and remedies available to Owner at law or in equity, to terminate
this Agreement by giving written notice of such termination to Developer. Any
one or more of the following events shall constitute an “Event of Default” by
Developer under this Agreement:

 

(a)          If Developer shall fail to observe, perform or comply with any
material term, covenant, agreement or condition of this Agreement which is to be
observed, performed or complied with by Developer under the provisions of this
Agreement, and such failure shall continue uncured for thirty (30) calendar days
after the giving of written notice thereof by Owner to Developer specifying the
nature of such failure, unless such failure can be cured but is not susceptible
of being cured within said thirty (30) calendar day period, in which event such
a failure shall not constitute an Event of Default if Developer commences
curative action within said thirty (30) calendar day period and thereafter
prosecutes such action to completion with all due diligence and dispatch and
completes such cure within ninety (90) calendar days after the giving of such
notice.

 

(b)          If Developer shall make a general assignment for the benefit of
creditors;

 

(c)          If any petition shall be filed by or against Developer in any
court, pursuant to any statute of the United States or of any State, in any
bankruptcy, reorganization, dissolution, liquidation, composition, extension,
arrangement or insolvency proceedings, and Developer files, consents to or
directly or indirectly acquiesces to such petition;

 

(d)          If, in any proceeding, a receiver, trustee, liquidator or similar
court- appointed agent be appointed for all or a substantial portion of the
property or assets of Developer, and same shall not be discharged within thirty
(30) calendar days after such appointment;

 

(e)          If Developer shall misappropriate any funds of Owner or the
Construction Lender in the possession or control of Developer (unless such
misappropriation is caused by personnel employed in the performance of
Developer’s responsibilities and such individual’s relationship with Developer
is immediately terminated and the misappropriated funds are restored within five
(5) Business Days of such misappropriation);

 

(f)          If Developer shall commit willful misconduct, gross negligence or
an act of fraud against Owner or otherwise in connection with the Construction
Loan, the Project or the Development Work;

 

-23-

 

 

(g)          If, at any time prior to the Completion Date, at least one of the
Key Persons or another Person reasonably acceptable to the BR Investor does not
continue to be actively involved in the Project and able to perform his or her
responsibilities as a representative of the TCR Member;

 

(h)          Failure to achieve the Completion Milestones; or

 

(i)          If the TCR Member is removed as a Manager of Owner pursuant to
Section 5.9 of the LLC Agreement.

 

12.3       Owner Default. Upon the happening of any Event of Default by Owner,
Developer shall have the absolute unconditional right, in addition to all other
rights and remedies available to Developer at law or in equity, to terminate
this Agreement by giving written notice of such termination to Owner. Any one or
more of the following events shall constitute an “Event of Default” by Owner
under this Agreement:

 

(a)          If Owner shall fail to observe, perform or comply with any material
term, covenant, agreement or condition of this Agreement which is to be
observed, performed or complied with by Owner under the provisions of this
Agreement, and such failure shall continue uncured for thirty (30) calendar days
after the giving of written notice thereof by Developer to Owner specifying the
nature of such failure, unless such failure can be cured but is not susceptible
of being cured within said thirty (30) calendar day period, in which event such
a failure shall not constitute an Event of Default if Owner commences curative
action within said thirty (30) calendar day period and thereafter prosecutes
such action to completion with all due diligence and dispatch and completes such
cure within ninety (90) calendar days after the giving of such notice.

 

(b)          If Owner shall make a general assignment for the benefit of
creditors;

 

(c)          If any petition shall be filed by or against Owner in any court,
pursuant to any statute of the United States or of any State, in any bankruptcy,
reorganization, dissolution, liquidation, composition, extension, arrangement or
insolvency proceedings, and Owner files, consents to or directly or indirectly
acquiesces to such petition;

 

(d)          If, in any proceeding, a receiver, trustee, liquidator or similar
court- appointed agent be appointed for all or a substantial portion of the
property or assets of Owner, and same shall not be discharged within thirty (30)
calendar days after such appointment; or

 

(e)          If any amounts or sums due by Owner to Developer under this
Agreement are not paid when due and such non-payment continues for thirty (30)
calendar days after written notice from Developer to Owner specifying the
payment Owner has failed to make.

 

12.4        Obligation for Fees and Expenses Upon Termination. Upon any
termination of this Agreement pursuant to Section 12.2 or 12.3 herein, Owner
shall pay to Developer all amounts due to Developer as of the date of
termination pursuant to the terms of this Agreement (including, without
limitation, any earned but unpaid installments of the Development Fee, if the
termination is due to an Event of Default by Developer, or the unpaid portion of
the Development Fee, whether earned or not, if the termination is due to an
Event of Default by Owner), and upon the payment of all such amounts payable
under this Section 12.4, Owner and Developer shall have no further rights,
duties, liabilities or obligations whatsoever under this Agreement, except those
specifically stated to survive termination in other provisions of this
Agreement. The foregoing notwithstanding, unpaid portions of the Development Fee
otherwise payable to Developer shall not be payable to Developer in the event
that this Agreement has terminated as a result of acts that are the subject of
Sections 12.3(c) and 12.3(d) or if the Project is foreclosed or transferred
pursuant to a deed in lieu of foreclosure as a result of the acts or omissions
of Developer or its Affiliates, including the TCR Member or the Contractor.

 

-24-

 

  

12.5       Actions Upon Termination. Upon any termination of this Agreement,
Developer shall promptly account for and deliver to Owner any monies due Owner
under this Agreement, whether received before or after such termination, and
shall provide final Monthly Reports covering the period through termination of
this Agreement, and shall deliver to Owner or to such other Person as Owner
shall designate in writing, all materials, supplies, equipment, keys, contracts,
documents and books and records pertaining to this Agreement or the development
of the Property that are the property of Owner and are within the possession or
control of Developer. Developer shall also furnish all such information and take
all such other action and shall cooperate with Owner as Owner shall reasonably
require in order to effectuate an orderly and systematic termination of
Developer’s duties and activities hereunder and an orderly and systematic
transfer of duties to Developer’s successor. This Section 12.5 shall survive any
termination of this Agreement.

 

ARTICLE 13

MISCELLANEOUS

 

13.1       Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. Each party hereby consents to the
exclusive venue and jurisdiction of the state and federal courts located within
the State of New York, Borough of Manhattan, waives personal service of any and
all process upon such party, and consents to service of process by registered
mail directed to such party at the address stated in Section 13.7, but service
so made shall be deemed to be completed only upon actual delivery thereof
(whether accepted or refused) any contrary provision of Section 13.7
notwithstanding. In addition, each party consents and agrees that venue of any
action instituted under this Agreement shall be proper only in the State of New
York, Borough of Manhattan, and each party hereby waives any objection to venue.

 

13.2       Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

13.3       Entire Agreement. This Agreement contains the entire understanding
among the parties with respect to its subject matter and supersedes any prior
understanding and agreements between them respecting the within subject matter.
There are no representations, agreements, arrangements or understandings, oral
or written, between the parties hereto relating to the subject matter of this
Agreement which are not fully expressed herein.

 

13.4       Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any Person or circumstance, shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

 

-25-

 

  

13.5       Section Headings. The section headings are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope or intent of this Agreement or in any way affect this Agreement.

 

13.6       No Partnership; Competition. Neither Developer nor Owner shall by
this Agreement in any way or for any purpose become a partner of the other party
in the conduct of its business, or otherwise, or a joint venturer of or a member
of a joint enterprise with the other party. Developer is and shall, for all
purposes of this Agreement and the development of the Project and performance of
the Development Work, be deemed an “independent contractor” of Owner. It is
expressly understood and agreed by the parties hereto that either party and its
Affiliates may engage in any other business or investment, including the
ownership of, or investment in, real estate and the development, operation,
leasing and management of industrial, office, retail, residential and other
properties and that the other party hereto shall have no rights in and to any
such business or investment or the income or profit derived therefrom.

 

13.7       Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered or sent, as the case may
be, by any of the following methods: (a) personal delivery with signed receipt;
(b) nationally recognized overnight commercial carrier or delivery service
providing a receipt of delivery; (c) registered or certified mail (with postage
prepaid and return receipt requested); or (d) electronic mail, provided that
confirmation of delivery thereof is received and a confirmation copy is
delivered within one (1) Business Day thereafter by one of the methods set forth
in clauses (a), (b) or (c) of this Section 13.7 The effective date of any such
notice or other communication shall be deemed to be the earlier of (i) if
personally delivered, the date of delivery to the address of the party to
receive such notice; (ii) if delivered by overnight commercial carrier or
delivery service, one (1) Business Day following the receipt of such
communication by such carrier or service from the sender, as shown on the
sender’s delivery invoice from such carrier or service, as the case may be;
(iii) if mailed, three (3) Business Days after the date of posting as shown on
the sender’s registry or certification receipt; or (iv) if delivered by
electronic mail, upon the date of transmission (provided a notice of
transmission failure is not received by the sender (for avoidance of doubt, an
"automatic out-of office reply" shall not constitute a notice of transmission
failure), provided such additional notice is given as described in clause (d) of
this Section 13.7. Any reference herein to the date of receipt, delivery, or
giving, as the case may be, of any notice or other communication shall refer to
the date such communication becomes effective under the terms of this Section
13.7. The addresses for purposes of the giving of notices hereunder are:

 

If to Developer:

 

Maple Multi-Family Operations, L.L.C.

820 Gessner Road, Suite 760

Houston, TX 77024

Attn: Sean Rae

Email: srae@tcresidential.com

 

-26-

 

  

With a copy to:

 

Michael K. Ording

Jones Day

P.O. Box 165017

Columbus, Ohio 43216-5017

Email: mkording@jonesday.com

 

If to Owner:

 

BR Bellaire Blvd, LLC

820 Gessner Road, Suite 760

Houston, TX 77024 Attn: Sean Rae

Email: srae@tcresidential.com

 

With a copy to:

 

Bluerock Real Estate, L.L.C.

712 Fifth Avenue

9th Floor

New York, NY 10019

Attn: Ryan MacDonald and Michael Konig, Esq.

Email: rmacdonald@bluerockre.com and mkonig@bluerockre.com

 

And

 

Michael K. Ording

Jones Day

P.O. Box 165017

Columbus, Ohio 43216-5017

Email: mkording@jonesday.com

 

And

 

Hirschler Fleischer

2100 East Cary Street

Richmond, VA 23223-7078

Attn: S. Edward Flanagan

Email: EFlanagan@hf-law.com

 

-27-

 

  

A party may change its address for purposes of the giving of notices hereunder
by notice given in accordance with this Section 13.7.

 

13.8       Assignment.

 

13.8.1           Except as otherwise provided in Section 13.8.2 below, neither
party hereto shall have the right to assign this Agreement or any of its rights
hereunder without the prior written consent of the other party, and any such
assignment in the absence of such written consent shall for all purposes be
deemed null and void.

 

13.8.2       Notwithstanding the provisions of Section 13.8.1 hereof, Owner
shall have the absolute right and privilege, at its sole option and in its sole
discretion, at any time and from time to time, to assign Owner’s rights and
interests under this Agreement, subject to the provisions hereof and all of the
rights of Developer hereunder, in whole or in part, to the Construction Lender
as collateral in connection with the Construction Loan procured by Owner and, in
any such case, Developer will execute any reasonable Construction Lender
required documentation in connection therewith.

 

13.9       Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Whenever the terms “Owner” and “Developer” are used
herein, they shall be deemed to mean and include Owner and Developer and their
respective successors and permitted assigns in the same manner and to the same
extent as if specified each time said terms appear herein.

 

13.10       Estoppel Certificates. Each party hereto shall, from time to time,
upon not less than fifteen (15) calendar days’ notice from the other party,
execute and deliver to the other party a certificate stating that this Agreement
is unmodified and in full force and effect, or, if modified, that this Agreement
is in full force and effect as modified and stating the modifications, and
stating whether or not, to the best of the certifying party’s knowledge, the
other party is in default in any respect under this Agreement, and, if in
default, specifying the nature and character of such default.

 

13.11       Amendment. This Agreement may not be amended, altered or modified
except by an instrument in writing signed by the parties hereto.

 

13.12         Construction. The parties agree that they have both participated
equally in the negotiation and preparation of this Agreement and no court
construing this Agreement or the rights of the parties hereunder shall be
prejudiced toward either party by reason of the rule of construction that a
document is to be construed more strictly against the party or parties who
prepared the same.

 

13.13       No Waiver. No waiver by either party of any default of any other
party or of any event, circumstance or condition permitting a party to terminate
this Agreement shall constitute a waiver of any other default of the other party
or of any other event, circumstance or condition, permitting such termination,
whether of the same or of any other nature or type and whether preceding,
concurrent or succeeding; and no failure on the part of either party to exercise
any right it may have by the terms hereof or by law upon the default of the
other party and no delay in the exercise of such right shall prevent the
exercise thereof by the non-defaulting party at any time when the other party
may continue to be so in default, and no such failure or delay and no waiver of
default shall operate as a waiver of any other default or as a modification in
any respect of the provisions of this Agreement. The subsequent acceptance of
any payment or performance pursuant to this Agreement shall not constitute a
waiver of any preceding default by a defaulting party or of any preceding event,
circumstance or condition permitting termination hereunder, other than default
in the payment of the particular payment or the performance of the particular
matter so accepted, regardless of the non-defaulting party’s knowledge of the
preceding default or the preceding event, circumstance or condition at the time
of accepting such payment or performance, nor shall the non-defaulting party’s
acceptance of such payment or performance after termination constitute a
reinstatement, extension or renewal of this Agreement or revocation of any
notice or other act by the non-defaulting party.

 

-28-

 

  

13.14       Attorneys’ Fees. Should any litigation be commenced between the
parties hereto concerning any provision of this Agreement or the rights and
duties of any party in relation thereto, the party prevailing in such litigation
shall be entitled, in addition to such other relief as may be granted, to an
award of all reasonable attorneys’ fees and costs incurred in such litigation,
without regard to any schedule or rule of court purporting to restrict such an
award, including, without limitation, reasonable attorneys’ fees, costs and
expenses incurred in connection with (i) enforcing, perfecting and executing
such judgment; (ii) post-judgment motions; (iii) contempt proceedings; (iv)
garnishment, levee, and debtor and third-party examinations; (v) discovery; and
(vi) bankruptcy litigation.

 

13.15       Mutual Waivers of Jury Trial. Developer and Owner each hereby
expressly, irrevocably, fully and forever releases, waives and relinquishes any
and all rights to trial by jury in any claim, demand, action, suit, proceeding
or cause of action in which Developer or Owner is a party, which in any way
(directly or indirectly) arises out of, results from or relates to any of the
following, in either case whether now existing or hereafter arising and whether
based on contract or tort or any other legal basis: (i) this Agreement or any
past, present or future act, omission, conduct or activity with respect to this
Agreement; (ii) any transaction, event or occurrence contemplated by this
Agreement; (iii) the performance of any obligation or the exercise of any right
under this Agreement; or (iv) the enforcement of this Agreement. Developer and
Owner each understands that trial by jury is a federal and state constitutional
right and Developer and Owner each acknowledge that it is their intent to waive
such rights herein. Developer and Owner each further acknowledge that the
consideration specified in this Agreement includes consideration for waivers of
trial by jury by Developer and Owner.

 

13.16       Equitable Remedies. Each party hereto shall, in addition to all
other rights provided herein or as may be provided by law, and subject to the
limitations set forth herein, be entitled to all equitable remedies, including
those of specific performance and injunction, to enforce such party’s rights
hereunder.

 

13.17       Remedies Cumulative. Each right, power, and remedy provided for
herein or now or hereafter existing at law, in equity, by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power, or remedy provided for herein or now or hereafter existing at law,
in equity, by statute or otherwise, and the exercise or beginning of the
exercise or the forbearance of exercise by any party of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by such party of any or all of such other rights, powers or remedies.

 

-29-

 

  

13.18       Survival.         All provisions of this Article 13 shall survive
the completion of Developer’s services hereunder or any termination of this
Agreement.

 

[Signature Page Follows]

 

-30-

 

  

IN WITNESS WHEREOF, Owner and Developer have caused this Agreement to be
executed on the day, month and year first above dated.

 

 

BR Bellaire Blvd, LLC Maple Multi-Family Operations, L.L.C.       By: Blaire
House, LLC, a Delaware limited     liability company, a manager  



      By: /s/ Stan D. Rae   By: HCH 114 Southside, L.P., a Name: Sean D. Rae    
Delaware limited partnership, its Title: Vice President     manager    

 

    By: Maple Multi-Family Development,         L.L.C., a Texas limited
liability         company, general partner  

 

      By: /s/ Donna C Kruger         Name: Donna C. Kruger         Title: Vice
President  

 

[Signature Page to Development Agreement]

 

 

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

METES AND BOUNDS DESCRIPTION

4.220 ACRES (183,812 SQUARE FEET)

A.C. REYNOLDS SURVEY, ABSTRACT NUMBER 61

HARRIS COUNTY, TEXAS

 

Being a tract or parcel containing 4.220 acres (183,812 square feet) of land
situated in the A.C. Reynolds Survey, Abstract Number 61, Harris County, Texas,
being all of Lots 79 and 80 and a portion of Lots 77, 78 and 81 of Cambridge
Place, a subdivision of record in Volume 4, Page 55 of the Map records of Harris
County, Texas, and being all of a called 41,179 square foot tract known as Tract
1, all of a called 75,664 square foot tract known as Tract 2 and all of a called
67,002 square foot tract known as tract 3, as conveyed to Prokop Industries BH
LP under Harris County Clerk’s File Number 20070414341, said 4.220 acre tract
being more particularly described by metes and bounds as follows (bearings are
based on the Texas State Plane Coordinate System, south central zone NAD 83);

 

BEGINNING at a 5/8-inch iron rod with cap found in the west right-of-way line of
Academy Street (60 feet wide), as recorded in Volume 22, Page 29 of the Map
Records of Harris County, Texas, marking the northeast corner of Block 1 of
Ayrshire Addition, a subdivision of record in Volume 22, Page 29 of the Map
Records of Harris County, Texas, same being the southeast corner of said Lot 77,
the southeast corner of said Tract 1 and the southeast corner of the herein
described tract, from which a 5/8-inch iron rod with cap found marking the
intersection of the west right-of-way line of said Academy Street and the north
right-of- way line of Gramercy Street bears South 02°14’47” East, 133.98 feet;

 

THENCE South 87°23’44” West, along the north line of said Block 1, a distance of
472.00 feet to a 5/8- inch iron rod with cap found marking the southeast corner
of a called 2.793 acre tract, as described in deed to Tropicana, Inc. under
Harris County Clerk’s File Number F680795, the southwest corner of said Tract 2
and the southwest corner of the herein described tract;

 

THENCE North 02°14’47” West, over and across said Lot 81 and along the east line
of said called 2.793 acre tract, a distance of 430.05 feet (called 430.13 feet)
to a 5/8-inch iron rod with cap stamped “Terra Surveying” set in the south
right-of-way line of Bellaire Boulevard (120 feet wide), as recorded in Volume
4, Page 55 of the Map Records of Harris County, Texas, same being the northeast
corner of said called 2.793 acre tract, the northwest corner of said Tract 2 and
the northwest corner of the herein described tract;

 

THENCE North 87°34’33” East, along the south right-of-way line of said Bellaire
Boulevard, a distance of 332.00 feet to a point for the northwest corner of a
tract of land conveyed to Big Diamond Number 1, Inc. under Harris County Clerk’s
File Number 20100055641, same being the northeast corner of said Tract 3 and the
most northerly northeast corner of the herein described tract, from which a
found 5/8-inch iron rod with cap bears North 15°38’ West 0.35 feet;

 

THENCE South 02°14’47” East, over and across said Lot 78 and along the east line
of said Tract 3, a distance of 134.22 feet (called 135.00 feet) to a 5/8-inch
iron rod found marking the southwest corner of said Big Diamond Number 1, Inc.
tract, the northwest corner of said Tract 1 and an interior corner of the herein
described tract;

 

THENCE North 87°44’00” East, over and across said Lots 78 and 77 and along the
north line of said Tract 1, a distance of 140.00 feet to a 5/8-inch iron rod
with cap found in the west right-of-way line of said Academy Street, marking the
southeast corner of said Big Diamond Number 1, Inc. tract, the northeast corner
of said Tract 1 and the most easterly northeast corner of the herein described
tract;

 

THENCE South 02°14’47” East, along the west right-of-way line of said Academy
Street, a distance of 293.96 feet to the POINT OF BEGINNING and containing 4.220
acres (183,812 square feet) of land. This description is based on an ALTA/ACSM
Land Title Survey made by Terra Surveying Company, Inc., dated September 27,
2014, TSC Project Number 1617-1441-S.

 

Compiled by: Michael Sissenwein
Checked by: George Collison, RPLS
Terra Surveying Company, Inc.

3000 Wilcrest Drive, Suite 210

Houston, Texas 77042

1617-1441-4.220ac mb.docx

 

A-1

 

 

EXHIBIT B

SPECIALISTS AND CONSULTANTS

 

Architect   EDI International, Inc. Civil Engineer   Kimley-Horn & Associates,
Inc. Structural Engineer   Schultz Burman Engineering, PLLC MEP Engineer   HGE
Consulting, Inc. Landscape Architect   Kudela & Weinheimer, L.P. Interior
Designer   Architecture and Interiors, LLC

 

B-1

 

 

EXHIBIT C

 

PLANS AND SPECIFICATIONS

 

C-1

 

  

DRAWING

NUMBER

 

DRAWING TITLE



  25% PROGRESS
REVIEW ISSUE     GENERAL:   GARAGE ONLY   REVIEW     GG00   Cover Sheet - Garage
ONLY   12/17/2014     GG02   Tabulations, Symbols and Abbreviations   12/17/2014
    GG03   Building Code Analysis - Garage ONLY   12/17/2014     GG34  
Assemblies   12/17/2014                   ARCHITECTURAL:  GARAGE ONLY   REVIEW  
  AG101   Level B2: Garage Building Plan   12/17/2014     AG102   Level B1:
Garage Building Plan   12/17/2014     AG103   Level GF: Garage Building Plan  
12/17/2014     AG103a   Level GF: Garage Dimension Control Plan   12/17/2014    
AG105   Level 3F: Garage Building Plan   12/17/2014     AG106   Level 4F: Garage
Building Plan   12/17/2014     AG107   Level 5F: Garage Building Plan  
12/17/2014     AG300   Garage Building Sections   12/17/2014     AG316   Stair
6: Enlarged Plans and Sections   12/17/2014     AG317   Stair 7: Enlarged Plans
and Sections   12/17/2014     AG318   Stair 8: Enlarged Plans and Sections  
12/17/2014     AG319   Stairs 9 & 10: Enlarged Plans and Sections   12/17/2014  
  AG321   Elevators 1 & 2 and Trash-1: Enlarged Plans and Sections   12/17/2014
    AG322   Elevators 2 & 3: Enlarged Plans and Sections   12/17/2014     AG502
  Details - Misc at Garage   12/17/2014     AG521   Details - Door   12/17/2014
    AG541   Details - Stairs   12/17/2014                   CIVIL   REVIEW    
C0.0   Cover Sheet   12/17/2014     C1.0   Paving Plan and Dimension Control
Plan   12/17/2014     C2.0   Utility Plan   12/17/2014                  
LANDSCAPING   REVIEW     L1.01   Materials Plan   12/17/2014     L1.02  
Materials Plan   12/17/2014     L3.01   Pool Details   12/17/2014    

 

D-1

 

  

L3.02   Construction Details   12/17/2014     L5.01   Permit Planting Plan  
12/17/2014     L5.02   Permit Planting Plan   12/17/2014                  
GENERAL: APARTMENTS   REVIEW     GA00   Cover Sheet   12/17/2014     GA28a  
Accessibility Summary - TAS   12/17/2014     GA28b   Accessibility Summary - TAS
  12/17/2014     GA28c   Accessibility Summary - TAS   12/17/2014     GA29  
Accessibility Summary - FHA   12/17/2014     GA29   Accessibility Summary - FHA
  12/17/2014     GA31   Assemblies   12/17/2014     GA32   Assemblies  
12/17/2014     GA33   Assemblies   12/17/2014     GA34   Assemblies   12/17/2014
    GA35   Assemblies   12/17/2014     GA36   Assemblies   12/17/2014     GA38  
Assemblies   12/17/2014     GA39   Assemblies   12/17/2014     GA40   Assemblies
  12/17/2014                   ARCHITECTURAL: APARTMENTS   REVIEW     A101  
Building Plan - Basement 2 Floor   12/17/2014     A102   Building Plan -
Basement 1 Floor   12/17/2014     A103   Building Plan - GF Ground Floor  
12/17/2014     A104   Building Plan - 2F Second Floor   12/17/2014     A105  
Building Plan - 3F Third Floor   12/17/2014     A106   Building Plan - 4F Fourth
Floor   12/17/2014     A107   Building Plan - 5F Floor (Garage ) Roof Plan at
Apts.   12/17/2014     A201   Building Elevations   12/17/2014     A202  
Building Elevations   12/17/2014     A203   Building Elevations   12/17/2014    
A203   Building Elevations   12/17/2014                   A324   Stair 2:
Enlarged Plans & Sections   12/17/2014     A325   Stair 5, 6 & 7: Enlarged Plans
& Sections   12/17/2014     A325   Stair 3: Enlarged Plans & Sections  
12/17/2014     A326   Stair 4: Enlarged Plans & Sections   12/17/2014     A327  
Stair 5: Enlarged Plans & Sections   12/17/2014     A328   Stair 6: Enlarged
Plans & Sections   12/17/2014     A329   Stair 8 & Stair 9: Enlarged Plans &
Sections   12/17/2014                   A400   Unit E1   12/17/2014     A410  
Unit A1   12/17/2014     A411   Unit A2   12/17/2014     A413   Unit A5  
12/17/2014     A414   Unit A6   12/19/2014    

 

D-2

 

  

A430   Unit B1   12/17/2014     A431   Unit B2   12/19/2014     A432   Unit B3  
12/19/2014     A433   Unit B4   12/19/2014                   STRUCTURAL:  
REVIEW     S0-0   Cover Sheet Drawing List Index   12/17/2014                  
S1-0   Overall Foundation Plan   12/17/2014     SD0-1   Schedules   12/17/2014  
  SD1-1   Foundation Details   12/17/2014     SD2-1   Floor Framing Details  
12/17/2014     SD3-1   Building Sections, Shear Wall Sections   12/17/2014    
SD3-2   Shear Wall Framing Details   12/17/2014     SD4-1   Roof Framing Details
  12/17/2014                   GS1-1   Garage Basement 1 Plan   12/17/2014    
GS1-2   Garage Basement 2 Plan   12/17/2014     GS1-3   Garage Basement 3 Plan  
12/17/2014     GS2-1   Garage Ground Floor Plan   12/17/2014     GS2-2   Garage
2nd Floor Plan   12/17/2014     GS2-3   Garage 3rd Floor Plan   12/17/2014    
GS2-4   Garage 4th Floor Plan   12/17/2014     GS2-5   Garage 5th Floor Plan  
12/17/2014     GS3-1   Garage Foundation Details   12/17/2014     GS3-2   Garage
Foundation Details   12/17/2014     GS3-3   Garage Foundation Details  
12/17/2014     GS4-1   Garage Elevated Details   12/17/2014                  
PS1-1   Club Podium Foundation Plan   12/17/2014     PS1-2   Fitness Podium
Foundation Plan   12/17/2014     PS2-1   Second Level Club Podium Plan  
12/17/2014     PS2-2   Second Level Fitness Podium Plan   12/17/2014            
      MECHANICAL   REVIEW     M-4.1   Partial Ground Floor Plan NW   12/17/2014
    M-4.2   Partial Ground Floor Plan NE   12/17/2014     M-4.3   Partial Ground
Floor Plan SW   12/17/2014     M-4.4   Partial Ground Floor Plan SE   12/17/2014
    M-4.5   Partial 2nd & 3rd Floor Plan NW   12/17/2014     M-4.8   Partial 2nd
& 3rd Floor Plan SE   12/17/2014     ELECTRICAL   REVIEW     E-4.1   Partial
Ground Floor Plan NW   12/17/2014     E-4.2   Partial Ground Floor Plan NE  
12/17/2014     E-4.3   Partial Ground Floor Plan SW   12/17/2014     E-4.4  
Partial Ground Floor Plan SE   12/17/2014     E-4.3   Partial Ground Floor Plan
SW   12/17/2014     E-4.2   Partial Ground Floor Plan NE   12/17/2014    

 

D-3

 

  

E-4.4   Partial Ground Floor Plan SE   12/17/2014                   PLUMBING  
REVIEW     P-1.1   Site Plan   12/17/2014     GP-1.1   Garage Basement 2 Floor
Plan   12/17/2014     GP-1.2   Garage Basement 1 Floor Plan   12/17/2014    
GP-1.3   Garage Ground Floor Plan   12/17/2014     GP-1.4   Garage 2nd Floor
Plan   12/17/2014     GP-1.5   Garage 3rd & 4th Floor Plan   12/17/2014    
GP-1.6   Garage 5th Floor Plan   12/17/2014                   FIRE PROTECTION  
REVIEW                                               INTERIOR DESIGN
(Leasing/Club and Outdoor Living)   REVIEW    

 

D-4

 

  

EXHIBIT D

DEVELOPMENT BUDGET

 

Development budget

Cost Item  Total   Per Unit   Per SF  Construction Hard Costs  $38,226,362  
$141,579   $158.00  General Contractor (GC) Fee  $1,911,318   $7,079   $7.90 
Land (Broker Fee)  $200,000   $741   $0.83  Taxes  $600,000   $2,222   $2.48 
Legal  $200,000   $741   $0.83  Closing Costs  $125,000   $463   $0.52 
Financing  $205,090   $760   $0.85  BlueRock Management Fee  $50,000   $185  
$0.21  Architect  $913,950   $3,385   $3.78  Engineering & Surveying  $200,000  
$741   $0.83  Marketing  $325,000   $1,204   $1.34  Construction Interest 
$948,127   $3,512   $3.92  Ground Lease Through Stabilization  $1,700,000  
$6,296   $7.03  Preleasing  $275,000   $1,019   $1.14  Leaseup Operating
Deficit  $567,421   $2,102   $2.35  Overhead  $1,413,842   $5,236   $5.84  Soft
Cost Contingency  $375,000   $1,389   $1.55  Investment Banking Fee  $305,814  
$1,133   $1.26  Total Project Cost  $48,541,923   $179,785   $200.64 

 

D-5

 

  

EXHIBIT E

 

PROJECT DEVELOPMENT SCHEDULE

 

January 9, 2015 Closing     May 4, 2015 Demolition Start     July 27, 2015
Construction Start     July 18, 2016 Frame Start     February 27, 2017 Delivery
of First Units     December 4, 2017 Delivery of Last Units

 

E-1

 

 

EXHIBIT F

 

SAMPLE MONTHLY DRAW PACKAGE

 

(see attached)

 

 

 

  

REQUEST FOR ADVANCE

Houston, TX

 

Date:

 

Compass Bank, National Association

Street Address

City, State

(the “Lender”)

 

Re: Request for Advance to Pay Costs under Construction Loan Agreement

dated __________, between _____________________ (“Borrower”) and the Lender

 

Gentlemen:

The Borrower herby requests an advance under the captioned Construction Le
Agreement to pay costs heretofore incurred in connection with construction of
the Improvements as contemplated therein, in the amount

of ______________________

 

The costs lo be paid from the proceeds of such advance are for the items listed
on the continuation page(s) attached. To the extent that the advance will be
used to pay Contractor(s), an Application and Certificate for Payment form for
each Contractor to be paid is also attached.

 

The status of costs of the Improvements is as follows:

 



Original projected costs           Net changes to date           Current
projection of costs           Total certified to date, including     amount of
this certificate           Unpaid balance of projected costs     (amount yet to
be certified)    



 

The Borrower hereby certifies and warrants that (a) the amount above request has
actually been incurred in connection with construction of said Improvements and
that previous advance has been made under said Construction Loan Agreement to
pay any of the costs for which the Borrower hereby requests this advance, and
(b) the representation and warranties made In each of the Credit Documents
described in the Construction Loan Agreement are true and correct in all
material respects on and as of the time of delivery hereof, with the same force
and effect as If made on and as of the time of delivery hereof.

 

 

 

  

  OWNER SIGNATURE BLOCK       By: Maple Multi-Family Development L.L.C.,   a
Texas limited liability company,   its general partner

 

  By:           Name: Sean D. Rae         Title: Vice President

 

 

 

  

Draw Schedule Chart

 



 

 

 

[tex10-205_45.jpg] 

 

 

  

Application and Certificate for Payment

 



 

 

 

[tex10-205_46.jpg] 

 

 

 

  

NOTICE

 

This document waives rights unconditionally and states that you have been paid
for giving up those rights. It is prohibited for a person to require you to sign
this document if you have not been paid the payment amount set forth below.

 

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

 

Project: Alexan City Center         Job No.    

 

The signer of this document has been paid and has received a progress payment in
the sum of $ _______________________ for all labor, services, equipment, or
materials furnished to the property or to Maple Multi-Family TX Contractors,
L.L.C., a Texas limited liability company (person with whom signer contracted)
on the property of __________________ (owner) located at 901 Town and Country
Blvd.. Houston, Texas 77024 (location) to the following extent: For all service
and materials provided during pay application (job description). The signer
therefore waives and releases any mechanic's lien right, any right arising from
a payment bond that compiles with a state or federal statute, any common law
payment bond right, any claim for payment, and any rights under any similar
ordinance, rule, or statute related to claim or payment rights for persons in
the signer's position that the signer has on the above referenced project to the
following extent:

This release covers a progress payment for all labor, services, equipment, or
materials furnished to the property or to Maple Multi-Family TX Contractors. l.
L.C.. a Texas limited liability company as indicated in the attached
statement(s) or progress payment request(s), except for unpaid retention,
pending modifications and changes, or other items furnished.

 

 

 

  

The signer warrants that the signer has already paid or will use the funds
received from this progress payment to promptly pay in full all of the signer's
laborers, subcontractors, materialmen, and suppliers for all work, materials,.
equipment, or services provided for or to the above referenced project in regard
to the attached statement(s) or progress payment request(s).

Date:___________

 

   



(Maple Multi-Family TX Contractor, L.L.C., a Texas limited liability company)

 

By: Frend J. Severson           Vice President  

 

STATE OF TEXAS

COUNTY OF             



 

This Unconditional Waiver and Release on Progress Payment was acknowledged
before me on this ______day of           , 20 __, Frend J. Severson, on behalf
of Maple Multi-Family TX Contractor, L.L.C., a Texas limited liability company.

 

      Notary Public - State of _____________________________   My Commission
Expires:  

 

 

 

  

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

 

Project Alexan City Center         Job No.    

 

On receipt by the signer of this document of a check from                in the
sum of $ _ payable to Maple Multi-Family TX Contractor. L.L.C., a Texas limited
liability company and when the check has been properly endorsed and has been
paid by the bank on which it is drawn, this document becomes effective to
release any mechanic's lien right, any right arising from a payment bond that
complies with a state or federal statute, any common law payment bond right, any
claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in the signer's position that the
signer has on the property of                    located at 901 Town and Country
Blvd., Houston. Texas 77024 to the following extent: For all service and
materials provided during pay application.

 

This release covers a progress payment for all labor, services, equipment, or
materials furnished to the property or to Maple Multi-Family TX Contractor.
L.L.C .. a Texas limited liability company as indicated in the attached
statement(s) or progress payment request(s), except for unpaid retention,
pending modifications and changes, or other items furnished.

 

Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to the signer.

 

The signer warrants that the signer has already paid or will use the funds
received from this progress payment to promptly pay in full all of the signer's
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project in regard
to the attached statement(s) or progress payment request(s).

 

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT - PAGE 1

 

 

 

  

Date: ____________

 

   



(Maple Multi-Family TX Contractor, L.L.C., a Texas limited liability company)

 

By: Frend J. Severson           Vice President  

 

STATE OF TEXAS

 

COUNTY OF Harris

 

This Conditional Waiver and Release on Progress Payment was acknowledged before
me on this _____ day of _____________, 20 ____, by Frend J. Severson, on behalf
of Maple Multi-Family TX Contractor, l. L.C.. a Texas limited liability company.

 

      Notary Public — State of ___________________________   My Commission
Expires:  

 

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT - PAGE 2

 

 

 

  

EXHIBIT G

INSURANCE REQUIREMENTS

 

Developer's Required Insurance:

 

(1)         Workers' Compensation:

 

Workers' Compensation Insurance as required by state statutes and laws where the
Property is located or applicable Federal laws.

 

(2)         Employers Liability:

 

Employers Liability coverage with limits no less than: {i) Bodily Injury by
Accident: $1,000,000 each Accident; (ii) Bodily Injury by Disease: $1,000,000
each employee; (iii) Bodily Injury by Disease: $1,000,000 policy limit.

 

(3)         Automobile Liability:

 

Owned (if any), non-owned and hired automobile liability coverage with limits no
less than $1,000,000 combined single limit, each accident, covering losses due
to the insured's liability for bodily injury or property damage.

 

(4)         Commercial General Liability:

 

Policies of Commercial General Liability insurance (ISO Form CG 0001-10/01 or
equivalent) written on an occurrence basis against claims for bodily injury,
property damage (including loss of use thereof) and personal injury with limits
of liability of at least: (i) $1,000,000 combined single limit each occurrence
for bodily injury and/or property damage, (ii) $1,000,000 for Personal and
Advertising Injury, (iii) $2,000,000 General Aggregate Limit (applying per
project), and (iv) $2,000,000 Products and Completed Operations aggregate. Such
CGL policy shall have no deductible or self-insured retention greater than
$25,000. Such deductible or self-insured retention shall be the responsibility
of the Developer. Modified occurrence and claims-made policies are not allowed.

 

The Owner, its Members and Managers, and their respective Indemnified Parties
shall be included as additional insureds for the operations or work performed by
or on behalf of Developer for the Owner under this Agreement. Such liability
coverage shall be primary and non-contributory as to any other liability
insurance available to the Owner and the additional insureds. Additional insured
coverage shall be provided to the fullest extent allowed under law. Developer's
liability insurance shall be primary without right of contribution by any other
insurance or self insurance maintained by or available to Owner, its Members and
Managers or their affiliates.

 

The Developer's liability policy shall provide coverage for premises,
operations, products and completed operations, personal and advertising injury,
fire damage legal liability, cross-liability or severability of interests and
contractual liability (also known as broad form contractual liability) for the
assumption of tort liability in business contracts.

 

 

 

 

Such liability coverage shall not exclude coverage for the development and
construction of residential multi-family apartment units, mixed
commercial/residential apartment units, or not-for-sale townhomes.

 

(5)         Excess or Umbrella Liability:

 

Excess or Umbrella Liability Coverage excess of and following form of: (i) the
Commercial General Liability coverage specified in paragraph (4) above, in the
amount of at least $50,000,000 per occurrence and (ii) the Employers Liability
and Automobile Liability coverage specified in paragraphs (2) and (3) above, in
amount of at least $50,000,000 per occurrence . . In accordance with the
requirements of the Commercial General Liability section above, and to the
fullest extent allowed under law, the Owner, its Members and Managers and their
respective Indemnified Parties shall be included as additional insureds. Such
Excess or Umbrella Liability Coverage shall be primary and non contributory as
to any other liability insurance available to the Owner and the additional
insureds.

 

(6)         Completed Operations:

 

For the Commercial General Liability insurance required herein, including
Umbrella and Excess liability insurance, completed operations coverage shall be
carried for at least 10 years after the Completion Date or until the expiration
of the statute of limitations or statute of repose for patent and latent
construction defect claims, whichever is more. The insurance obligation
contained herein shall continue as specified regardless of the extinguishment of
other rights or duties under this Agreement by completion, termination or any
other manner. This insurance shall be primary and non-contributory as to any
other liability insurance available to Owner or its Members and Managers. Such
completed operations coverage shall not exclude coverage for the development and
construction of residential multi-family apartment units, mixed
commercial/residential apartment units, or not-for-sale townhomes.

 

Cost of Insurance:

 

Developer will be responsible for the cost of the Workers' Compensation and
Employer Liability insurance and, unless coverage is provided through policies
providing joint coverage to Owner and Developer, as provided below, Automobile
Liability insurance. Owner will reimburse Developer for the cost of the
Commercial General Liability, Excess or Umbrella Liability and Completed
Operations insurance (unless coverage is provided through policies providing
joint coverage to Owner and Developer, as provided below).

 

Joint Coverage:

 

The TCR Member (acting under the LLC Agreement) may arrange all or any or the
insurance required of Developer through policies providing joint coverage for
Owner and Developer in connection with the Project. If the TCR Member does so,
Developer will not be required to maintain separate coverage for the risks so
insured.

 

 

 

  

EXHIBIT G

INSURANCE REQUIREMENTS

 

Developer's Required Insurance:

 

(1)         Workers' Compensation:

 

Workers' Compensation Insurance as required by state statutes and laws where the
Property is located or applicable Federal laws.

 

(2)         Employers Liability:

 

Employers Liability coverage with limits no less than: (i) Bodily Injury by
Accident:

$1,000,000 each Accident; (ii) Bodily Injury by Disease: $1,000,000 each
employee; (iii) Bodily Injury by Disease: $1,000,000 policy limit.

 

(3)         Automobile Liability:

 

Owned (if any), non-owned and hired automobile liability coverage with limits no
less than $1,000,000 combined single limit, each accident, covering losses due
to the insured's liability for bodily injury or property damage.

 

(4)         Commercial General Liability:

 

Policies of Commercial General Liability insurance (ISO Form CG 0001-10/01 or
equivalent) written on an occurrence basis against claims for bodily injury,
property damage (including loss of use thereof) and personal injury with limits
of liability of at least: (i) $1,000,000 combined single limit each occurrence
for bodily injury and/or property damage, (ii) $1,000,000 for Personal and
Advertising Injury, (iii) $2,000,000 General Aggregate Limit (applying per
project), and (iv) $2,000,000 Products and Completed Operations aggregate. Such
CGL policy shall have no deductible or self-insured retention greater than
$25,000. Such deductible or self-insured retention shall be the responsibility
of the Developer. Modified occurrence and claims-made policies are not allowed.

 

The Owner, its Members and Managers, and their respective Indemnified Parties
shall be included as additional insureds for the operations or work performed by
or on behalf of Developer for the Owner under this Agreement. Such liability
coverage shall be primary and non-contributory as to any other liability
insurance available to the Owner and the additional insureds. Additional insured
coverage shall be provided to the fullest extent allowed under law. Developer's
liability insurance shall be primary without right of contribution by any other
insurance or self insurance maintained by or available to Owner, its Members and
Managers or their Affiliates.

 

The Developer's liability policy shall provide coverage for premises,
operations, products and completed operations, personal and advertising injury,
fire damage legal liability, cross-liability or severability of interests and
contractual liability (also known as broad form contractual liability) for the
assumption of tort liability in business contracts.

 

 

 

  

Such liability coverage shall not exclude coverage for the development and
construction of residential multi-family apartment units, mixed
commercial/residential apartment units, or not-for-sale townhomes.

 

(5)         Excess or Umbrella Liability:

 

Excess or Umbrella Liability Coverage in excess of and following form of: (i)
the Commercial General Liability coverage specified in paragraph (4) above, in
the amount of at least $50,000,000 per occurrence and (ii) the Employers
Liability and Automobile Liability coverage specified in paragraphs (2) and (3)
above, in amount of at least $50,000,000 per occurrence. In accordance with the
requirements of the Commercial General Liability section above, and to the
fullest extent allowed under law, the Owner, its Members and Managers and their
respective Indemnified Parties shall be included as additional insureds. Such
Excess or Umbrella Liability Coverage shall be primary and non contributory as
to any other liability insurance available to the Owner and the additional
insureds.

 

(6)         Completed Operations:

 

For the Commercial General Liability insurance required herein, including
Umbrella and Excess liability insurance, completed operations coverage shall be
carried for at least 10 years after the Completion Date or until the expiration
of the statute of limitations or statute of repose for patent and latent
construction defect claims, whichever is more. The insurance obligation
contained herein shall continue as specified regardless of the extinguishment of
other rights or duties under this Agreement by completion, termination or any
other manner. This insurance shall be primary and non-contributory as to any
other liability insurance available to Owner or its Members and Managers. Such
completed operations coverage shall not exclude coverage for the development and
construction of residential multi-family apartment units, mixed
commercial/residential apartment units, or not-for-sale townhomes.

 

Cost of Insurance:

 

Developer will be responsible for the cost of the Workers’ Compensation and
Employer Liability insurance and, unless coverage is provided through policies
providing joint coverage to Owner and Developer, as provided below, Automobile
Liability insurance. Owner will reimburse Developer for the cost of the
Commercial General Liability, Excess or Umbrella Liability and Completed
Operations insurance (unless coverage is provided through policies providing
joint coverage to Owner and Developer, as provided below).

 

Joint Coverage:

 

The TCR Member (acting under the LLC Agreement) may arrange all or any of the
insurance required of Developer through policies providing joint coverage for
Owner and Developer in connection with the Project. If the TCR Member does so,
Developer will not be required to maintain separate coverage for the risks so
insured.

 

 

